CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
  EXHIBIT 10.2

 
 
 
 
 
LICENSE AND COLLABORATION AGREEMENT
 
 
 
BETWEEN
 
 
 
VISTAGEN THERAPEUTICS, INC.
 
 
AND
 
 EVERINSIGHT THERAPEUTICS INC.
 
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-1-


 
 
LICENSE AND COLLABORATION AGREEMENT
 
This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is made as of June
24, 2020 (“Effective Date”), by and among VistaGen Therapeutics, Inc., a company
organized under the laws Nevada (“VistaGen”), and having an Affiliate of the
same name, and EverInsight Therapeutics Inc., a company incorporated under the
laws of the British Virgin Islands (“EverInsight”) and having a registered
address at Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
Tortola, VG1110, British Virgin Islands. VistaGen and EverInsight are referred
to individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, VistaGen owns or controls certain intellectual property and associated
data and materials relating to a pharmaceutical compound known as PH94B, which
is an intranasal synthetic neuroactive steroid product being developed for the
treatment of social anxiety disorder and other anxiety-related disorders;
 
WHEREAS, VistaGen wishes to grant a license to EverInsight, and EverInsight
wishes to take a license, under such intellectual property and associated items
to develop, manufacture and commercialize PH94B in certain territories in
accordance with the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency which are hereby
acknowledged, the Parties hereby agree as follows.
 
ARTICLE 1 DEFINITIONS
 
Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.
 
1.1            
“Active Pharmaceutical Ingredient” or “API” means any substance intended to be
used in a pharmaceutical product that when used becomes an active ingredient of
that product intended to exert a pharmacological, immunological or metabolic
action with a view to restoring, correcting or modifying physiological functions
in man or animal; but excluding formulation components such as coatings,
stabilizers, excipients or solvents, adjuvants or controlled release
technologies.
 
1.2            
“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with that Party, but for only so long as such control
exists. For the purpose of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control”) means
(a) to possess, directly or indirectly, the power to direct the management or
policies of an entity, whether through ownership of voting securities, by
contract relating to voting rights or corporate governance, or otherwise; or (b)
direct or indirect beneficial ownership of more than fifty percent (50%), or
such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction, of the voting share capital or other
equity interest in such entity; provided however that, notwithstanding the
foregoing, EverInsight’s Affiliates shall not include CBC Group or any of its
portfolio companies.
 
1.3            
“Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, federal, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including MAAs) of or from
any court, arbitrator, Regulatory Authority or Government Authority having
jurisdiction over or related to the subject item, including the FFDCA, DAL, and
the Provisions for Drug Registration of NMPA.
 
1.4            
“Auditor” has the meaning set forth in Section 8.10 (Audit Dispute).
 
1.5            
“Business Day” means a day other than a Saturday, Sunday or a bank or other
public holiday in Mainland China, Hong Kong or the State of California in the
United States.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-2-

 
 
1.6            
“Calendar Quarter” means each respective period of three (3) consecutive months
ending on 31 March, 30 June, 30 September, and 31 December, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on the day immediately prior to the first 1 January, 1 April, 1 July or 1
October to occur after the Effective Date, and the last Calendar Quarter shall
end on the last day of the Term.
 
1.7            
“Calendar Year” means each successive period of 12 calendar months commencing on
1 January and ending on 31 December except that the first Calendar Year of the
Term shall commence on the Effective Date and end on 31 December of the year in
which the Effective Date occurs and the last Calendar Year of the Term shall
commence on 1 January of the year in which the Term ends and end on the last day
of the Term.
 
1.8            
“CFR” means the U.S. Code of Federal Regulations.
 
1.9            
“Challenge” means to contest or assist, directly or indirectly, in the
contesting of the validity or enforceability of any of the VistaGen Patents or
EverInsight Patents (as applicable), in whole or in part, in any court,
arbitration proceeding or other tribunal, including the United States Patent and
Trademark Office and the United States International Trade Commission. For the
avoidance of doubt, the term “contest” includes: (a) filing an action under 28
U.S.C. §§ 2201-2202 seeking a declaration of invalidity or unenforceability of
any such Patents; (b) citation to the United States Patent and Trademark Office
pursuant to 35 U.S.C. § 301 of prior art patents or printed publications or
statements of the patent owner concerning the scope of any such Patents; (c)
filing a request under 35 U.S.C. § 302 for re-examination of any such Patents;
(d) filing, or joining in, a petition under 35 U.S.C. § 311 to institute inter
parties review of any such Patents or any portion thereof; (e) filing, or
joining in, a petition under 35 U.S.C. § 321 to institute post-grant review of
such Patents or any portion thereof; (f) provoking or becoming a party to an
interference or a derivation proceeding with an application for any such Patents
pursuant to 35 U.S.C. § 135; (g) filing or commencing any re-examination,
opposition, cancellation, nullity or similar proceedings against any such
Patents in any country; or (h) any foreign equivalents of subsection (a) through
(g) applicable in the Territory; provided however, notwithstanding the
foregoing, “Challenge” shall not include (i) any action taken by a Party in
response to an action by the other Party to enforce such Patents against such
Party, or (ii) any argument made by a Party in the course of patent prosecution
that distinguish the inventions claimed in such Party’s Patents from those
inventions claimed in the other Party’s Patent.
 
1.10            
“Claims” means all Third Party demands, claims, actions, proceedings and
liabilities (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, legal costs and other expenses of any nature.
 
1.11            
“CMC” means chemistry, manufacturing, and controls.
 
1.12            
“Combination Product” means any Licensed Product comprised of the following,
either formulated together (i.e., a fixed dose combination), packaged together
and sold for a single price, or co-administered or jointly provided to patients,
whether or not packaged together: (a) the Compound, and (b) at least one other
API.
 
1.13            
“Commercialization” means the conduct of all activities undertaken before and
after Regulatory Approval has been obtained relating to the promotion,
marketing, sale and distribution (including importing, exporting, transporting
for commercial sales, customs clearance, warehousing, invoicing, handling and
delivering the Licensed Product to customers) of the Compound or the Licensed
Product, including: (a) sales force efforts, detailing, advertising, medical
education, planning, marketing, sales force training, and sales and
distribution; and (b) scientific and medical affairs. For clarity,
Commercialization does not include any Development activities, whether conducted
before or after Regulatory Approval. “Commercialize” and “Commercializing” have
correlative meanings.
 
1.14            
“Commercialization Plan” has the meaning set forth in Section 7.2
(Commercialization Plan).
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-3-

 
 
1.15            
“Commercially Reasonable Efforts” means, with respect to each Party’s
obligations under this Agreement relating to the Development, Manufacturing, and
Commercialization activities with respect to the Compound or the Licensed
Product, the carrying out of such activities using efforts and resources that
are consistent with the exercise of customary scientific and business practices
as applied in the biopharmaceutical industry for a company of a similar stage
and size as the entity and having similar resources, for development,
regulatory, manufacturing and commercialization activities conducted with
respect to products at a similar stage of development or commercialization and
having similar commercial potential, taking into account relative safety and
efficacy, product profile, the regulatory environment, payers’ policies and
regulations, competitiveness of the marketplace and the market potential of such
products, the nature and extent of market exclusivity, including patent coverage
and regulatory data protection, and price and reimbursement status. The Parties
hereby agree that the level of effort may be different for different markets and
may change over time, reflecting changes in the status of the aforementioned
attributes and potential of the Compound and the Licensed Product. When used
regarding obligations under this Agreement other than the Development,
Manufacturing, and Commercialization activities with respect to the Compound or
the Licensed Product, the term “Commercially Reasonable Efforts” shall mean the
carrying out of such activities using commercially reasonable efforts and
financial, personnel and other resources that are consistent with the exercise
of customary business practices as applied in the carrying out of such
activities generally by and on behalf of biopharmaceutical companies of a
similar stage and size and having similar resources.
 
1.16            
“Compound” means PH94B, and all salt, free acid/base, solvate, hydrate, prodrug,
metabolite, stereoisomer, and enantiomer thereof, and polymorphic forms thereof.
 
1.17            
“Confidential Information” of a Party means all Know-How, Inventions,
unpublished patent applications and other information and data of a financial,
commercial, business, operational or technical nature of such Party that is
disclosed or made available by or on behalf of such Party or any of its
Affiliates to the other Party or any of its Affiliates, whether made available
orally, in writing or in electronic or other form. The terms of this Agreement
are the Confidential Information of both Parties.
 
1.18            
“Control” or “Controlled” means, with respect to any Know-How, Patents,
Regulatory Documentation or other intellectual property rights, that a Party has
the legal authority or right (whether by ownership, license or otherwise, other
than by virtue of any license granted to such Party by the other Party pursuant
to this Agreement) to grant a license, sublicense, access or other right (as
applicable) under such Know-How, Patents, Regulatory Documentation or other
intellectual property rights to the other Party on the terms and conditions set
forth herein, in each case without breaching the terms of any agreement with a
Third Party, infringing third party intellectual property, or misappropriating
third party trade secrets.
 
1.19            
“Controlling Party” has the meaning set forth in Section 9.6 (Invalidity or
Unenforceability Defenses or Actions).
 
1.20            
“Corporate Names” has the meaning set forth in Section 1.81 (Licensed
Trademarks).
 
1.21            
“Cost of Goods” means, with respect to any Compound or any Licensed Product,
[*****].
 
1.22            
“CTA” means a Clinical Trial Application that is required to initiate a clinical
trial for registering a drug product under the Drug Administration Law of the
People’s Republic of China and the Provisions for Drug Registration of NMPA, and
equivalents thereof under future Chinese laws and regulations, and the laws and
regulations of other countries and jurisdictions in the Territory, in each as
the same may be amended from time to time.
 
1.23            
“DAL” means the Drug Administration Law of the People’s Republic of China and
the equivalent laws of other countries and jurisdictions in the Territory, in
each as the same may be amended from time to time.
 
1.24            
“Develop” or “Development” means to develop (including clinical, non-clinical
and CMC development), analyze, test and conduct preclinical, clinical and all
other regulatory trials for the Compound or Licensed Product, including all
post-approval clinical trials, as well as all related regulatory activities and
any and all activities pertaining to new Indications, pharmacokinetic studies
and all related activities including work on new formulations, new methods of
treatment and CMC activities including new manufacturing methods. “Developing”
and “Development” have correlative meanings.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-4-

 
 
1.25            
“Development Plan” has the meaning set forth in Section 4.2 (Development Plan).
 
1.26            
“Disclosing Party” has the meaning set forth in Section 10.1(a) (Duty of
Confidence - subsection (a)).
 
1.27            
“Dispute” has the meaning set forth in Section 14.10(a) (Dispute Resolution -
subsection (a)).
 
1.28            
“Dollars” means U.S. dollars, and “$” shall be interpreted accordingly.
 
1.29            
“EverInsight Development Data” means any non-clinical or clinical data that are
generated by EverInsight through the Development, Manufacture and
Commercialization of the Compound and Licensed Product under this Agreement,
Controlled by EverInsight, and related to the Compound or any Licensed Product
or otherwise included in, or filed in support of, the Regulatory Documentation
filed by EverInsight, its Affiliates or Sublicensees in the Territory.
 
1.30            
“EverInsight Know-How” means all Know-How that is generated by EverInsight
through the Development, Manufacture and Commercialization of the Compound and
Licensed Product under this Agreement, Controlled by EverInsight as of the
Effective Date or during the Term, and necessary or reasonably useful for the
Development, Manufacture, Commercialization or other Exploitation of any
Compound or Licensed Product in the Licensed Field, including EverInsight Sole
Inventions, EverInsight’s interest in any Joint Inventions, EverInsight
Development Data and EverInsight’s Regulatory Documentation.
 
1.31            
“EverInsight Indemnitees” has the meaning set forth in Section 13.1
(Indemnification by VistaGen).
 
1.32            
“EverInsight Patents” means EverInsight Sole Invention Patents and EverInsight’s
interest in the Joint Patents, in each case necessary or reasonably useful for
the Development, Manufacture, Commercialization, or other Exploitation of the
Compound or any Licensed Product for use in the Licensed Field.
 
1.33            
“EverInsight Sole Inventions” means any Inventions that are conceived and
reduced to practice solely by employees of, or consultants or service providers
to, EverInsight and its Affiliates, at any time during the Term of this
Agreement.
 
1.34            
“EverInsight Sole Invention Patents” means any Patents that contain one or more
claims that cover EverInsight Sole Inventions.
 
1.35            
“EverInsight Technology” means the EverInsight Patents and the EverInsight
Know-How.
 
1.36            
“Excluded Claim” has the meaning set forth in Section 14.10(g) (Dispute
Resolution - subsection (g)).
 
1.37            
“Executive Officers” has the meaning set forth in Section 3.3(a) (JSC Decision
Making - subsection (a)).
 
1.38            
“Exploit” means to make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of.
 
1.39            
“Exploitation” means the act of Exploiting the Compound, product or process.
 
1.40            
“FDA” means the United States Food and Drug Administration or any successor
entity thereto.
 
1.41            
“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).
 
1.42            
“First Commercial Sale” means, with respect to any Licensed Product in any
jurisdiction in the Territory, the first arm’s length sale of such Licensed
Product by EverInsight, its Affiliates or Sublicensees to a Third Party for
monetary value for use or consumption of such Licensed Product by the end user
in the general public after Regulatory Approval for such Licensed Product in
such jurisdiction has been granted. Sales prior to receipt of Regulatory
Approval for such Licensed Product, such as so-called “treatment IND sales,”
“named patient sales,” and “compassionate use sales,” shall not be construed as
a First Commercial Sale.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-5-

 
 
1.43            
“GAAP” means the then-current Generally Accepted Accounting Principles or
International Financial Reporting Standards (IFRS), whichever is adopted as the
standard financial accounting guideline in the United States for public
companies, as consistently applied.
 
1.44            
“Generic Competition” means [*****].
 
1.45            
“Generic Product” means, with respect to a Licensed Product, any product that
contains the same Compound as such Licensed Product and that is sold under an
approved Marketing Authorization Application granted by a Regulatory Authority
to a Third Party that is not a Sublicensee of EverInsight or its Affiliates and
did not obtain such product in a chain of distribution that includes any of
EverInsight, its Affiliates, or its Sublicensees.
 
1.46            
“Good Manufacturing Practices” or “GMP” shall mean all applicable Good
Manufacturing Practices standards, including, as applicable, those standards
required by any Regulatory Authority in the Territory.
 
1.47            
“Government Authority” means any federal, state, national, state, provincial or
local government, or political subdivision thereof, or any multinational
organization or any authority, agency or commission entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power, any court or tribunal (or any department, bureau or division
thereof, or any governmental arbitrator or arbitral body).
 
1.48            
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
 
1.49            
“IND” means a CTA or any other investigational new drug application, clinical
trial application, clinical trial exemption or similar or equivalent application
or submission for approval to conduct human clinical investigation filed with or
submitted to the Regulatory Authority in the relevant jurisdiction in
conformance with the requirements of such Regulatory Authority, including the
FDA in the US and NMPA in Mainland China.
 
1.50            
“Indemnification Claim Notice” has the meaning set forth in Section 13.3(a)
(Notice of Claim).
 
1.51            
“Indemnified Party” has the meaning set forth in Section 13.3(a) (Notice of
Claim).
 
1.52            
“Indemnifying Party” has the meaning set forth in Section 13.3(a) (Notice of
Claim).
 
1.53            
“Indication” means a separate and distinct disease, disorder, illness or health
condition for which a separate MAA approval is required.
 
1.54            
“Indirect Costs” means, with respect to a multi-regional clinical trial, all
Third Party costs and expenses incurred by VistaGen or EverInsight to conduct
such multi-regional clinical trial that are not directly allocable to a Party’s
territory (or to clinical sites within a Party’s territory), including, without
limitation, fees, costs and expenses for data management, clinical evaluation
committees, data safety monitoring boards, physician consulting, investigator
meetings, travel, document translation and other technology solutions and
services that are not specific to a territory or a clinical site within a
territory.
 
1.55            
“Initiation” means, with respect to a clinical trial, the first dosing (whether
with investigational drug, comparator drug or placebo) of the first subject in
such clinical trial.
 
1.56            
“Initial Supply Agreement” has the meaning set forth in Section 6.3 (Supply
Agreement).
 
1.57            
“In-License Agreement” has the meaning set forth in Section 2.4(b) (In-License
Agreements).
 
1.58            
“Invention” means any technical, scientific and other know-how and information,
trade secrets, knowledge, technology, means, methods, processes, practices,
formulae, instructions, skills, techniques, procedures, experiences, ideas,
technical assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, including:
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, pre-clinical, clinical, safety, manufacturing and quality
control data and information, including study designs and protocols, assays and
biological methodology process, composition of matter, article of manufacture,
discovery or finding, that is or may be patentable, that is made, generated,
conceived or otherwise invented as a result of a Party exercising its rights or
carrying out its obligations under this Agreement, whether directly or via its
Affiliates, agents or independent contractors, including all rights, title and
interest in and to the intellectual property rights therein. For clarity,
“Invention” does not include VistaGen Development Data or EverInsight
Development Data.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-6-

 
 
1.59            
“Joint Steering Committee” or “JSC” has the meaning set forth in Section 3.1
(Joint Steering Committee).
 
1.60            
“Joint Inventions” means any Inventions that are conceived and reduced to
practice by employees of, or consultants or service providers to, VistaGen or
its Affiliates, on the one hand, jointly with employees of, or consultants or
service providers to, EverInsight or its Affiliates, on the other hand, at any
time during the Term of this Agreement and that are made, generated, conceived
or otherwise invented as a result of VistaGen and EverInsight exercising their
rights or carrying out their obligations under this Agreement, whether directly
or via their Affiliates, agents or independent contractors.
 
1.61            
“Joint Patents” means any Patents that contain one or more claims that cover
Joint Inventions.
 
1.62            
“Know-How” means any information, including discoveries, improvements,
modifications, processes, methods, techniques, protocols, formulas, data,
inventions, know-how, trade secrets and results, patentable or otherwise,
including physical, chemical, biological, toxicological, pharmacological,
safety, and preclinical and clinical data, dosage regimens, control assays, and
product specifications, but excluding any Patents.
 
1.63            
“Licensed Field” means all uses in humans.
 
1.64            
“Licensed Know-How” means all Know-How that VistaGen (or its Affiliates)
Controls as of the Effective Date or during the Term that is necessary or
reasonably useful for the Development, Manufacture, Commercialization or other
Exploitation of the Compound or any Licensed Product for use in the Licensed
Field in the Territory, including all VistaGen Sole Inventions, VistaGen’s
interest in any VistaGen Joint Inventions in the Territory, VistaGen Development
Data and VistaGen’s Regulatory Documentation (with respect to Compound or a
Licensed Product).
 
1.65            
“Licensed Manufacturing Know-How” has the meaning set forth in Section 6.4
(Manufacturing Technology Transfer).
 
1.66            
“Licensed Patents” means all Patents Controlled by VistaGen or its Affiliates as
of the Effective Date or during the Term that are necessary or reasonably useful
for the Development, Manufacture, Commercialization, or other Exploitation of
the Compound or any Licensed Product for use in the Licensed Field in the
Territory, including any VistaGen Sole Invention Patents and VistaGen’s interest
in the Joint Patents in the Territory. [*****].
 
1.67            
“Licensed Product” means any pharmaceutical product that contains the Compound,
alone or in combination with one or more other molecules or agents in any dosage
form or formulation. For purposes of this Agreement, with respect to a Licensed
Product that has been approved for an initial Indication, the approval of such
License Product for one or more additional Indications shall not constitute a
new and separate Licensed Product.
 
1.68            
“Licensed Technology” means the Licensed Patents and the Licensed Know-How.
 
1.69            
“Licensed Trademarks” means any corporate name or corporate logo (“Corporate
Names”) of VistaGen or its or Affiliates, and any Trademark that consists of or
includes any Corporate Name of VistaGen or its Affiliates, including the
Trademarks, names and logos identified on Exhibit B hereto and such other
Trademarks, names and logos as VistaGen may designate for Licensed Product in a
writing sent to EverInsight from time to time during the Term.
 
1.70            
“MAA” or “Marketing Authorization Application” means an application to the
appropriate Regulatory Authority for approval to market a Licensed Product (but
excluding Pricing Approval) in any particular jurisdiction, and all amendments,
renewals and supplements thereto, including, without limitation, an NDA filed
with the FDA in the U.S. and an NDA (or any future equivalent thereto as defined
in the DAL and the Provisions for Drug Registration) filed with the NMPA in
Mainland China.
 
1.71            
“Mainland China” means the People’s Republic of China, including Hainan Island,
but excluding Hong Kong, the Macau Special Administrative Region of the People’s
Republic of China and Taiwan.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-7-

 
 
1.72            
“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
in-process and finished testing, shipping, storing, or release of a product or
any ingredient or intermediate thereof, including process development, process
qualification and validation, scale-up, pre-clinical, clinical and commercial
manufacture and analytic development, product characterization, test method
development and stability testing, formulation, quality assurance and quality
control of the any compound, product or intermediate, and regulatory affairs
with respect to the foregoing.
 
1.73            
“Manufacturing Transfer Period” has the meaning set forth in Section 6.2.
 
1.74            
“Milestone Event” has the meaning set forth in Section 8.2(a) - (8.2 Development
and Regulatory Milestone Payments - clause (a)).
 
1.75            
“Milestone Payment” has the meaning set forth in Section 8.2(a) - (8.2
Development and Regulatory Milestone Payments - clause (a)).
 
1.76            
“NDA” means a New Drug Application (as more fully defined in 21 C.F.R. §314.5 et
seq. or successor regulation) and all amendments and supplements thereto filed
with the FDA and any other equivalent filing(s) in the Territory.
 
1.77            
“Net Sales” means, [*****]
 
1.78            
“NMPA” means the National Medical Products Administration of the People’s
Republic of China, formerly known as the China Food and Drug Administration, or
its successor.
 
1.79            
“Patent” means all patents and patent applications, including all provisionals,
divisionals, reissues, reexaminations, renewals, continuations,
continuations-in-part, substitute applications, priority applications and
inventors’ certificates, extensions and supplemental certificates and any and
all foreign equivalents of the foregoing.
 
1.80            
“Payment” has the meaning set forth in Section 8.8(b).
 
1.81            
“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.
 
1.82            
“PH94B” means the compound known as PH94B and having the chemical structure
shown in Exhibit C.
 
1.83            
“Phase 1 Clinical Trial” means a human clinical trial that would satisfy the
requirements for a Phase 1 study as defined in 21 CFR § 312.21(a) (or any
amended or successor regulations) or any equivalent regulations in jurisdictions
in the Territory, regardless of where such clinical trial is conducted.
 
1.84            
“Phase 3 Clinical Trial” means a human clinical trial that would satisfy the
requirements for a Phase 3 study as defined in 21 CFR § 312.21(c) (or any
amended or successor regulations) or any equivalent regulations in jurisdictions
in the Territory, regardless of where such clinical trial is conducted.
 
1.85            
“Pricing Approval” means such governmental approval, agreement, determination or
decision establishing prices for a Licensed Product that can be charged and/or
reimbursed in a regulatory jurisdiction where the applicable Government
Authority approves or determines the price and/or reimbursement of
pharmaceutical products and where such approval or determination is necessary
for the commercial sale of such Licensed Product in such jurisdiction.
 
1.86            
“Product Infringement” has the meaning set forth in Section 9.4(a) (Notice).
 
1.87            
“Product Trademarks” means the Trademark(s) used or to be used by EverInsight or
its Affiliates or its or their Sublicensees for the Commercialization of
Licensed Product in the Licensed Field in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory
(excluding, in any event, any Corporate Names of EverInsight, its Affiliates or
its or their Sublicensees and any Licensed Trademarks that consist of or include
any Corporate Name of VistaGen or its Affiliates or (sub)licensees).
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-8-

 
 
1.88            
“Receiving Party” has the meaning set forth in Section 10.1(a) (Duty of
Confidence - subsection (a)).
 
1.89            
“Regulatory Approval” means, with respect to a jurisdiction in the Territory,
any and all approvals (including approvals of Marketing Authorization
Applications), licenses, registrations or authorizations of any Regulatory
Authority necessary to commercially distribute, sell or market a Licensed
Product in such jurisdiction, including, where applicable: (a) pricing or
reimbursement approval in such jurisdiction; (b) pre- and post-approval
marketing authorizations (including any prerequisite Manufacturing approval or
authorization related thereto); and (c) labelling approval.
 
1.90            
“Regulatory Authority” means any applicable Government Authority responsible for
granting Regulatory Approvals for any Licensed Product, including the FDA, the
NMPA, and any corresponding national or regional regulatory authorities.
 
1.91            
“Regulatory Documentation” means: all (a) applications (including all Regulatory
Filings, INDs, CTAs and Marketing Authorization Applications), registrations,
licenses, authorizations and approvals (including Regulatory Approvals); (b)
correspondence and reports submitted to or received from Regulatory Authorities
(including minutes and official contact reports relating to any communications
with any Regulatory Authority) and all supporting documents with respect
thereto, including all adverse event files and complaint files; and (c) clinical
and other data contained or relied upon in any of the foregoing; in each case
(a), (b) and (c)) relating to the Compound or a Licensed Product.
 
1.92            
“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product other than Patents, and including, without limitation,
orphan drug exclusivity, new chemical entity exclusivity, data exclusivity or
pediatric exclusivity.
 
1.93            
“Regulatory Filings” means, with respect to the Compound or Licensed Product,
any submission to a Regulatory Authority of any appropriate regulatory
application specific to the Compound or Licensed Product, and shall include,
without limitation, any submission to a regulatory advisory board and any
supplement or amendment thereto. For the avoidance of doubt, Regulatory Filings
shall include any IND, CTA, NDA, MAA, Regulatory Approval or the corresponding
application in any other country or jurisdiction.
 
1.94            
“Representative” has the meaning set forth in Section 10.1(c) (Duty of
Confidence - Subsection (c)).
 
1.95            
“Respective Territory” means, in the case of EverInsight, the Territory, and in
the case of VistaGen, all countries of the world outside the Territory.
 
1.96            
“Retained Rights” means, with respect to the Compound and Licensed Product, the
rights of VistaGen, its Affiliates and its and their licensors, (sub)licensees
and contractors to:
 
(a)           perform VistaGen’s obligations under this Agreement;
 
(b)           Manufacture and have Manufactured (including CMC and manufacturing
process development work) the Compound or Licensed Product within the Territory
solely for Exploitation outside the Territory;
 
(c)           Develop and have Developed the Compound and Licensed Product in
the Territory but only as part of a global Phase 3 Clinical Trial that
EverInsight elects to participate in pursuant to Section 4.4(b); and
 
(d)           Develop, Manufacture, Commercialize and otherwise Exploit the
Compound and Licensed Product for any and all purposes outside the Territory.
 
1.97            
“Royalty Term” has the meaning set forth in Section 8.4(b) (Royalty Term).
 
1.98            
“SEC” has the meaning set forth in Section 10.5 (Publicity/Use of Names -
subsection (a)).
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-9-

 
 
1.99            
“Sublicense” means a license or sublicense granted by EverInsight (or a
Sublicensee) to Develop, make, use, import, promote, offer for sale or sell the
Compound or any Licensed Product, including any license given to any of the
rights granted to EverInsight under Section 2.1(Licenses to EverInsight).
 
1.100            
“Subcontractor” has the meaning set forth in Section 2.8 (Subcontracting).
 
1.101            
“Sublicensee” means a Third Party to whom EverInsight or its Affiliate has
granted a Sublicense in accordance with the terms of this Agreement.
 
1.102            
“Tax” or “Taxes” means any (a) all federal, provincial, territorial, state,
municipal, local, foreign or other taxes, imposts, rates, levies, assessments
and other charges in the nature of a tax (and all interest and penalties thereon
and additions thereto imposed by any Government Authority), including without
limitation all income, excise, franchise, gains, capital, real property, goods
and services, transfer, value added, gross receipts, windfall profits,
severance, ad valorem, personal property, production, sales, use, license,
stamp, documentary stamp, mortgage recording, employment, payroll, social
security, unemployment, disability, escheat, estimated or withholding taxes, and
all customs and import duties, together with all interest, penalties and
additions thereto imposed with respect to such amounts, in each case whether
disputed or not; (b) any liability for the payment of any amounts of the type
described in subsection (a) as a result of being or having been a member of an
affiliated, consolidated, combined or unitary group; and (c) any liability for
the payment of any amounts as a result of being party to any tax sharing
agreement or arrangement or as a result of any express or implied obligation to
indemnify any other person with respect to the payment of any amounts of the
type described in subsection (a) or (b).
 
1.103            
“Term” has the meaning set forth in Section 11.1 (Term).
 
1.104            
“Territory” means Greater China (Mainland China, Taiwan, Hong Kong and Macau),
South Korea, Southeast Asia (Singapore, Malaysia, Thailand, Indonesia,
Philippines, and Vietnam).
 
1.105            
“Third Party” means any Person other than a Party or an Affiliate of a Party.
 
1.106            
“Third Party Infringement Claim” has the meaning set forth in Section 9.5
(Infringement claims by Third Parties).
 
1.107            
“Trademark” means any word, name, symbol, color, shape, designation or any
combination thereof, including any trademark, service mark, trade name, brand
name, sub-brand name, trade dress, product configuration rights, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source, origin or
quality, whether or not registered, and all statutory and common law rights
therein and all registrations and applications therefor, together with all
goodwill associated with, or symbolized by, any of the foregoing.
 
1.108            
“Transfer Tax” has the meaning set forth in Section 8.8(c) (Transfer Tax).
 
1.109            
“United States” or “U.S.” means the United States of America including its
territories and possessions.
 
1.110            
“Valid Claim” means, with respect to any jurisdiction in the Territory, a claim
of an issued and unexpired Licensed Patent (as may be extended through
supplementary protection certificate or patent term extension or the like) that
has not been cancelled, revoked, held invalid or unenforceable by a decision of
a patent office or other Government Authority of competent jurisdiction from
which no appeal can be taken (or from which no appeal was taken within the
allowable time period) and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise; provided that in any jurisdiction in the Territory, a
Valid Claim shall cease to be a Valid Claim in such jurisdiction if its scope is
such that it does not reasonably block or prevent the entry, or
Commercialization, of Generic Products.
 
1.111            
“VistaGen CMO” has the meaning set forth in Section 6.2 (Manufacturing
Technology Transfer)
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-10-

 
 
1.112            
“VistaGen Development Data” means any nonclinical or clinical data that are
Controlled by VistaGen and related to the Compound or any Licensed Product or
otherwise included in, or filed in support of, the Regulatory Documentation
filed by VistaGen, its Affiliates, licensees or sublicensees outside of the
Territory.
 
1.113            
“VistaGen Indemnitees” has the meaning set forth in Section 13.2
(Indemnification by EverInsight).
 
1.114            
“VistaGen Sole Inventions” means any Inventions that are conceived and reduced
to practice solely by employees of, or consultants or service providers to,
VistaGen, at any time during the Term of this Agreement and that are made,
generated, conceived or otherwise invented as a result of a Party exercising its
rights or carrying out its obligations under this Agreement, whether directly or
via its Affiliates, agents or independent contractors.
 
1.115            
“VistaGen Sole Invention Patents” means any Patents that contain one or more
claims that cover VistaGen Sole Inventions.
 
1.116            
Interpretation. In this Agreement, unless otherwise specified:
 
(a)            
“includes” and “including” shall mean, respectively, includes without limitation
and including without limitation;
 
(b)            
words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;
 
(c)            
words such as “herein”, “hereof”, and “hereunder” refer to this Agreement as a
whole and not merely to the particular provision in which such words appear; and
 
(d)            
the Exhibits and other attachments form part of the operative provision of this
Agreement and references to this Agreement shall include references to the
Exhibits and attachments.
 
ARTICLE 2 LICENSES
 
2.1            
License to EverInsight.
 
(a)            
Subject to the terms and conditions of this Agreement, VistaGen hereby grants to
EverInsight an exclusive (even as to VistaGen), royalty-bearing license and
sublicense, as the case may be, under the Licensed Technology solely to Exploit
Licensed Product in the Licensed Field in the Territory, with the right to grant
sublicenses in accordance with Section 2.3 (Sublicense Rights).
 
(b)            
In addition, VistaGen hereby grants to EverInsight a non-exclusive license and
sublicense, as the case may be, under the Licensed Technology to Manufacture and
have Manufactured the Compound and Licensed Product outside the Territory solely
for Exploitation in the Territory, with the right to grant sublicenses in
accordance with Section 2.3 (Sublicense Rights).
 
2.2            
License to VistaGen. Subject to the terms and conditions of this Agreement,
EverInsight hereby grants to VistaGen an exclusive (even as to EverInsight),
royalty-free license under the EverInsight Technology solely to Exploit Licensed
Product in the Licensed Field outside the Territory, with the right to grant
sublicenses in accordance with Section 2.3 (Sublicense Rights).
 
2.3            
Sublicense Rights.
 
(a)            
Affiliates. Subject to the terms of this Section 2.3 (Sublicense Rights),
EverInsight may grant a sublicense of the license granted in Section 2.1
(License to EverInsight) through multiple tiers to Affiliates of EverInsight
without prior notice to or the prior consent of VistaGen; provided that (i)
Licensed Know-How may only be sublicensed along with the Licensed Patents; (ii)
EverInsight shall cause each Affiliate to comply with the applicable terms and
conditions of this Agreement, as if such Affiliate were a Party to this
Agreement; and (iii) EverInsight shall be responsible for all actions,
activities and obligations to VistaGen of such Affiliate. Subject to the terms
of this Section 2.3 (Sublicense Rights), VistaGen may grant a sublicense of the
license granted in Section 2.2 (License to VistaGen) through multiple tiers to
Affiliates of VistaGen without prior notice to or the prior consent of
EverInsight; provided that (i) EverInsight Know-How may only be sublicensed
along with the EverInsight Patents; (ii) VistaGen shall cause each Affiliate to
comply with the applicable terms and conditions of this Agreement, as if such
Affiliate were a Party to this Agreement; and (iii) VistaGen shall be
responsible for all actions, activities and obligations to EverInsight of such
Affiliate.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-11-

 
 
(b)            
Third Parties. Upon the prior written consent of VistaGen, such consent not to
be unreasonably withheld, conditioned, or delayed, EverInsight may grant a
sublicense of the rights granted under the license in Section 2.1 (License to
EverInsight) through multiple tiers to any Third Party; provided that (i)
Licensed Know-How may only be sublicensed along with the Licensed Patents (other
than in the case of a sublicense to a fee-for-service Subcontractor in the
context of subcontracting pursuant to Section 2.8 (Subcontracting)); (ii) each
sublicense granted to a Third Party shall be in writing, and shall incorporate
terms and conditions that are consistent with, and expressly made subject to,
the terms and conditions of this Agreement; (iii) VistaGen shall be provided by
EverInsight with a copy of such sublicense agreement within thirty (30) days of
execution, which copy may redact any financial or other proprietary terms; and
(iv) EverInsight shall be responsible to VistaGen for a breach of this Agreement
due to the breach by such Third Party of such sublicense agreement. EverInsight
hereby waives any requirement that VistaGen exhaust any right, power or remedy,
or proceed against any such sublicensee for any obligation or performance under
this Agreement prior to proceeding directly against EverInsight. Upon the prior
written consent of EverInsight, such consent not to be unreasonably withheld,
conditioned, or delayed, VistaGen may grant a sublicense of the rights granted
under the license in Section 2.2 (License to VistaGen) through multiple tiers to
any Third Party; provided that (i) EverInsight Know-How may only be sublicensed
along with the EverInsight Patents (other than in the case of a sublicense to a
fee-for-service Subcontractor pursuant to Section 2.8 (Subcontracting)); (ii)
each sublicense granted to a Third Party shall be in writing, and shall
incorporate terms and conditions that are consistent with, and expressly made
subject to, the terms and conditions of this Agreement; (iii) EverInsight shall
be provided by VistaGen with a copy of such sublicense agreement within thirty
(30) days of execution, which copy may redact any financial or other priority
terms; and (iv) VistaGen shall be responsible to EverInsight for a breach of
this Agreement due to the breach by such Third Party of such sublicense
agreement. VistaGen hereby waives any requirement that EverInsight exhaust any
right, power or remedy, or proceed against any sublicensee for any obligation or
performance under this Agreement prior to proceeding directly against VistaGen.
 
2.4            
VistaGen’s Retained Rights; Limitations of License Grants.
 
(a)            
Retained Rights.
 
(i)            
Notwithstanding anything to the contrary in this Agreement and without
limitation of any rights granted by or reserved to VistaGen pursuant to any
other term or condition of this Agreement, VistaGen hereby expressly retains, on
behalf of itself and its Affiliates (and on behalf of its and their direct and
indirect Third Party licensors under any In-License Agreement, (sub)licensees
and contractors) all right, title and interest in and to the Licensed Patents,
the Licensed Know-How, VistaGen Development Data, VistaGen’s interests in and to
Joint Patents and Joint Know-How, Regulatory Documentation of VistaGen and the
Corporate Names of VistaGen and their Affiliates, in each case, for purposes of
performing or exercising the Retained Rights.
 
(ii)            
Notwithstanding anything to the contrary in this Agreement and without
limitation of any rights granted by or reserved to EverInsight pursuant to any
other term or condition of this Agreement, EverInsight hereby expressly retains,
on behalf of itself and its Affiliates (and on behalf of its and their direct
and indirect Third Party licensors under any In-License Agreement,
(sub)licensees and contractors) all right, title and interest in and to the
EverInsight Patents, the EverInsight Know-How, EverInsight Development Data,
EverInsight’s interests in and to Joint Patents and Joint Know-How, Regulatory
Documentation of EverInsight and the Corporate Names of EverInsight and their
Affiliates, in each case, for purposes of performing its obligations or
exercising its rights under this Agreement, and also for purposes of
Manufacturing or having Manufactured the Compound and Licensed Product outside
the Territory solely for Exploitation in the Territory.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-12-

 
 
(b)            
In-License Agreements.
 
(1)            
If VistaGen or any of its Affiliates negotiates with a Third Party at arms’
length to obtain a license to any Know-How or Patent that are necessary or
reasonably useful for the Development, Manufacture, Commercialization or other
Exploitation of the Compound or any Licensed Product (such Know-How or Patent,
“VistaGen Third Party IP”, such license, an “In-License Agreement”), then
VistaGen shall promptly notify EverInsight and identify the relevant VistaGen
Third Party IP, with a copy to the JSC. The applicable VistaGen Third Party IP
shall be included in the license granted to EverInsight under Section 2.1
(License to EverInsight) and considered VistaGen Patents and VistaGen Know-How,
respectively, only if VistaGen discloses the substantive terms of the In-License
Agreement to EverInsight, which VistaGen hereby agrees to do, and EverInsight
agrees in writing to (A) comply with all the relevant obligations of such
In-License Agreement, and (B) pay [*****] of the portion of all upfront,
milestone, royalty and other payments under the In-License Agreement that are
allocable to the Development, Manufacture or Commercialization of the Compound
or any Licensed Product in the Licensed Field in the Territory; provided,
however, that, such upfront, milestone, royalty and other payments should be (x)
at fair market value for such a license in the Territory; and (y) directly
attributable to the Development, Manufacture or Commercialization of the
Compound or any Licensed Product in the Licensed Field in the Territory by
EverInsight or any of its Affiliates or any Sublicensees; and (z) for any such
payment that is applicable to the Respective Territories of both Parties (such
as upfront payment), such payment shall be allocated between the Parties’
Respective Territories based on the relative value of the market for the
Licensed Product in each Party’s Respective Territory, and EverInsight shall pay
[*****] of the portion allocable to the Territory (for clarity, VistaGen shall
be solely responsible for, and EverInsight shall have no obligation to pay any
portion of, all such payment that is not allocable to the Territory, such as
royalty payment for the sale of Licensed Product outside the Territory). For the
avoidance of doubt, if EverInsight reasonably determines that such VistaGen
Third Party IP under the In-License Agreement is not necessary for the
Development, Manufacture or Commercialization of the Compound or any Licensed
Product in the Licensed Field in the Territory, EverInsight has the right not to
pay any costs associated with such In-License Agreement, in which case such
VistaGen Third Party IP shall not be included in the license granted to
EverInsight under Section 2.1 (License to EverInsight) and shall not be
considered to be VistaGen Patents and VistaGen Know-How.
 
(2)            
If EverInsight or any of its Affiliates or Sublicensees negotiates with a Third
Party at arms’ length to obtain a license to any Know-How or Patent that are
necessary or reasonably useful for the Development, Manufacture,
Commercialization or other Exploitation of the Compound or any Licensed Product
and actually applies such Know-How or Patent in the Development, Manufacture,
Commercialization or other Exploitation of the Compound or any Licensed Product
(such Know-How or Patent, “EverInsight Third Party IP”, such license, an
“EverInsight In-License Agreement”), then EverInsight shall promptly notify
VistaGen and identify the relevant EverInsight Third Party IP, with a copy to
the JSC. The applicable EverInsight Third Party IP shall be included in the
license granted by EverInsight to VistaGen under Section 2.2 (License to
VistaGen) and considered EverInsight Patents and EverInsight Know-How,
respectively, only if EverInsight discloses the substantive terms of such
EverInsight In-License Agreement to VistaGen, which EverInsight hereby agrees to
do, and VistaGen agrees in writing to (A) comply with all the relevant
obligations of such EverInsight In-License Agreement; (B) pay [*****] of the
portion of all upfront, milestone, royalty and other payments under the
EverInsight In-License Agreement that are allocable to the Development,
Manufacture or Commercialization of the Compound or any Licensed Product in the
Licensed Field in the Territory, which VistaGen hereby agrees to do; and (C) pay
[*****] of the portion of all upfront, milestone, royalty and other payments
applicable to the Development, Manufacture or Commercialization of the Compound
or any Licensed Product in the Licensed Field outside the Territory; provided,
however, that, such upfront, milestone, royalty and other payments under clause
(B) above should be (x) at fair market value for such a license in the
Territory; and (y) directly attributable to the Development, Manufacture or
Commercialization of the Compound or any Licensed Product in the Licensed Field
in the Territory by EverInsight or any of its Affiliates or any Sublicensees;
and (z) for any such payment that is applicable to the Respective Territories of
both Parties (such as upfront payment), such payment shall be allocated between
the Parties’ Respective Territories based on the relative value of the market
for the Licensed Product in each Party’s Respective Territory, and VistaGen
shall pay [*****] of the portion allocable to the Territory (for clarity,
pursuant to clause (C) above, VistaGen shall be solely responsible for, and
shall reimburse EverInsight for, all such payment that is not allocable to the
Territory, such as royalty payment for the sale of Licensed Product outside the
Territory). For the avoidance of doubt, if VistaGen reasonably determines that
such EverInsight Third Party IP is not necessary for the Development,
Manufacture or Commercialization of the Compound or any Licensed Product in the
Licensed Field outside the Territory, VistaGen has the right not to pay the
costs associated with such EverInsight In-License Agreement outside the
Territory under clause (C) above (for further clarity, VistaGen shall remain
obligated to pay its share of the costs associated with such EverInsight
In-License Agreement in the Territory under clause (B) above), in which case
such EverInsight Third-Party IP shall not be included in the license granted to
VistaGen under Section 2.2 (License to VistaGen) and shall not be considered to
be EverInsight Patents and EverInsight Know-How. In the event that VistaGen does
agree to accept such Third-Party license outside of the Territory, the
provisions of clauses (3), (4) and (5) of this Section 2.4(b) (In-License
Agreements) shall apply, mutatis mutandis, to any such Third Party license.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-13-

 
 
(3)            
Subject to this Section 2.4(b) (In-License Agreements), the licenses granted by
VistaGen in Section 2.1 (License to EverInsight) include sublicenses solely
under the applicable license rights granted to VistaGen or its Affiliates by
Third Parties under the In-License Agreements. Any Sublicense with respect to
Know-How or Patents of a Third Party hereunder and any right of EverInsight (if
any) to grant a further sublicense thereunder, shall be subject and subordinate
to the terms and conditions of the In-License Agreement under which such
sublicense is granted and shall be effective solely to the extent permitted
under the terms of such agreement. Without limitation of the foregoing, in the
event and to the extent that any In-License Agreement requires that particular
terms or conditions of such In-License Agreement be contained or incorporated in
any agreement granting a sublicense thereunder, such terms and conditions are
hereby deemed to be incorporated herein by reference and made applicable to the
sublicense granted herein under such In-License Agreement.
 
(4)            
The Parties shall cooperate with each other in good faith to support each other
in negotiating rights under EverInsight Third Party IP in order for VistaGen to
obtain such rights outside of the Territory and in complying with VistaGen’s and
its Affiliates’ obligations under each In-License Agreement. Without limitation
to the foregoing, (A) the Parties shall, from time to time, upon the reasonable
request of either Party, discuss the terms of an In-License Agreement and agree
upon, to the extent reasonably possible, a consistent interpretation of the
terms of such In-License Agreement in order to, as fully as possible, allow
VistaGen and its Affiliates to comply with the terms of such In-License
Agreement; (B) to the extent there is a conflict between any terms of this
Agreement and any terms of any In-License Agreement (including with respect to
sublicensing rights, diligence obligations, prosecution, maintenance,
enforcement, defense, any obligations for a counterparty to such In-License
Agreement to maintain a Party’s information as confidential and any obligations
for a Party to maintain as confidential the information of a counterparty to
such In-License Agreement), the terms of such In-License Agreement shall control
with respect to the relevant Know-How, Patents or other rights granted to
EverInsight hereunder; and (C) EverInsight and its Affiliates and Sublicensees
shall comply with any applicable reporting and other requirements under the
In-License Agreements, and the provisions regarding currency conversion,
international payments and late payments, and any other relevant definitions and
provisions, of the relevant In-License Agreements shall apply to the calculation
of the payments due under the relevant In-License Agreements.
 
(5)            
On an In-License Agreement-by-In-License Agreement basis, from and after the
date on which EverInsight agrees in writing pursuant to Section 2.4(b)(1) to
accept the Patents and Know-How covered by such In-License Agreement as Licensed
Technology under this Agreement, VistaGen shall maintain such In-License
Agreement in full force and effect, shall not enter into any subsequent
agreement with any other party to such In-License Agreement that modifies or
amends such In-License Agreement in any way that would materially adversely
affect EverInsight’s rights or interest under this Agreement without
EverInsight’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, and shall provide EverInsight with a copy of all
modifications to or amendments of such In-License Agreement, regardless of
whether EverInsight’s consent was required with respect thereto.
 
2.5            
Transfer of Know-How. Within [*****] days following the Effective Date, VistaGen
shall commence disclosing and making available to EverInsight the Licensed
Know-How (including the VistaGen Development Data therein) necessary or
reasonably required for EverInsight to file a CTA covering a Licensed Product
and to Develop the Compound and Licensed Product in the Licensed Field in the
Territory. In addition, throughout the Term of this Agreement, VistaGen shall
promptly disclose and make available to EverInsight any Licensed Know-How
(including the VistaGen Development Data therein) that has not previously been
provided to EverInsight, or is developed or generated or otherwise comes into
VistaGen’s Control after the Effective Date. Such disclosure and transfer shall
be made at no additional cost to EverInsight and according to a timeline
mutually agreed by EverInsight and VistaGen, each of which shall cooperate with
each other in good faith to enable a smooth transfer of the Licensed Know-How
from VistaGen to EverInsight. Upon EverInsight’s reasonable request during such
transfer, VistaGen shall provide reasonable technical assistance, at no
additional cost to EverInsight, including making appropriate employees available
to EverInsight at reasonable times, places and frequency, and upon reasonable
prior notice, for the purpose of assisting EverInsight to understand and use the
Licensed Know-How in connection with EverInsight’s filing of such CTA covering
such Licensed Product and the Development of the Compound and Licensed Product
in the Licensed Field in the Territory.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-14-

 
 
2.6            
No Implied Licenses; Negative Covenant. Except as set forth herein, no Party
shall acquire any license or other intellectual property interest, by
implication or otherwise, under any Know-How, Patents, trademarks or other
intellectual property rights owned or Controlled by any other Party. EverInsight
hereby covenants not to practice, and not to permit or cause any of its
Affiliates or any Third Party to practice, any Licensed Technology for any
purpose other than as expressly authorized in this Agreement.
 
2.7            
Non-Diversion.
(a)            
EverInsight hereby covenants and agrees that it will not, and will ensure that
its Affiliates will not, and will ensure its Sublicensees and subcontractors are
bound by contractual obligations not to, either directly or indirectly, promote,
market, solicit, distribute, import, sell or have sold Licensed Product outside
the Territory. In furtherance of the foregoing, EverInsight shall not and will
ensure that its Affiliates do not, and shall use Commercially Reasonable Efforts
to ensure that its or their Sublicensees or distributors do not knowingly
distribute, market, promote, offer for sale or sell the Compound or any Licensed
Product directly or indirectly to any Person outside the Territory or to any
Person inside the Territory that EverInsight or any of its Affiliates or any of
its or their Sublicensees or distributors knows has directly or indirectly
distributed, marketed, promoted, offered for sale or sold, or has reasonable
grounds to believe intends to directly or indirectly distribute, market,
promote, offer for sale or sell, the Compound or any Licensed Product for use
outside the Territory. If EverInsight or any of its Affiliates receives or
becomes aware of the receipt by it or any Sublicensee or distributor of any
orders for the Compound or any Licensed Product for use outside the Territory,
such Person shall refer such orders to VistaGen.
 
(b)            
VistaGen hereby covenants and agrees that it will not, and shall ensure that its
Affiliates will not, and will ensure its licensees and sublicensees (other than
EverInsight, its Affiliates and Sublicensees) and subcontractors are bound by
contractual obligations not to, either directly or indirectly, promote, market,
solicit, distribute, import, sell or have sold Licensed Product in the
Territory. In furtherance of the foregoing, VistaGen shall not and will ensure
that its Affiliates do not, and shall use Commercially Reasonable Efforts to
ensure that its or their licensees and sublicensees (other than EverInsight, its
Affiliates and Sublicensees) or distributors do not knowingly distribute,
market, promote, offer for sale or sell the Compound or any Licensed Product
directly or indirectly to any Person in the Territory or to any Person outside
the Territory that VistaGen or any of its Affiliates or any of its or their
licensees or sublicensees (other than EverInsight, its Affiliates and
Sublicensees) or distributors knows has directly or indirectly distributed,
marketed, promoted, offered for sale or sold, or has reasonable grounds to
believe intends to directly or indirectly distribute, market, promote, offer for
sale or sell, the Compound or any Licensed Product for use in the Territory. If
VistaGen or any of its Affiliates receives or becomes aware of the receipt by it
or any licensees, sublicensee (other than EverInsight, its Affiliates and
Sublicensees) or distributor of any orders for the Compound or any Licensed
Product for use in the Territory, such Person shall refer such orders to
EverInsight.
 
2.8            
Non-Compete. During the Term of this Agreement, neither Party shall, and each
Party shall cause its Affiliates and their respective Sublicensees not to,
directly or indirectly, enable or assist any Person that is not a Party to this
Agreement to, Develop, Manufacture or Commercialize any intra-nasal formulation
of Androstadienol in the Territory for the treatment of social anxiety disorder,
other than the Compound and the Licensed Product in accordance with this
Agreement (the “Competing Product”). If EverInsight requests a waiver of this
Section with regard to a particular product and/or a particular transaction,
VistaGen will in good faith give due consideration to such request.
Notwithstanding the foregoing, if EverInsight is acquired by or merges or
consolidates with a Third Party that, at the time of such acquisition, is
actively Developing, Manufacturing and/or Commercializing a Competing Product in
the Territory, then the activities of EverInsight, its Affiliates and their
respective Sublicensees under and in accordance with the terms of such license
agreement and the activities of such Third Party acquirer for the continued
development, manufacturing and/or commercialization of the Competing Product,
respectively, shall not be deemed to breach this Section 2.8.
 
2.9            
Subcontracting. Notwithstanding Section 2.3 (Sublicense Rights), each Party may,
without the other Party’s consent, subcontract on a fee-for-service basis with a
Third Party to perform any or all of its obligations hereunder (a
“Subcontractor”), including by appointing one or more distributors, and grant a
sublicense to the Subcontractor solely to the extent necessary to perform such
subcontracted obligations; provided that (a) no such permitted subcontracting
shall relieve the subcontracting Party of any obligation hereunder (except to
the extent satisfactorily performed by such Subcontractor) or any liability and
the subcontracting Party shall be and remain fully responsible and liable
therefor; (b) the agreement pursuant to which the subcontracting Party engages
any Subcontractor must be consistent in all material respects with this
Agreement, including terms consistent with the confidentiality, restrictions on
use and intellectual property provisions of this Agreement, and (c) the
subcontracting Party shall be responsible to the other Party for the breach of
this Agreement due to breach of any subcontracting agreement by its
Subcontractors. The subcontracting Party hereby waives any requirement that the
other Party exhaust any right, power or remedy, or proceed against any
Subcontractor for any obligation or performance under this Agreement prior to
proceeding directly against the subcontracting Party.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-15-

 
 
2.10            
Statements and Compliance with Applicable Laws. Each Party shall and shall cause
its Affiliates and its and their respective licensees and Sublicensees to comply
with all Applicable Laws with respect to the Exploitation of Licensed Product,
including the extranational application of U.S. laws and regulations as related,
for example, to regulatory matters, export controls and transfer of technology
to certain countries and to foreign corrupt practices. Each Party shall, and
shall cause its Affiliates to, and shall use Commercially Reasonable Efforts to
cause its and their licensees, Sublicensees, employees, representatives, agents,
and distributors to avoid taking, or failing to take, any actions that such
Party knows or reasonably should know would jeopardize the goodwill or
reputation of the other Party or its Affiliates or the Licensed Product or any
Trademark associated therewith. Without limitation to the foregoing, each Party
shall in all material respects conform its practices and procedures relating to
the Commercialization of the Licensed Product and educating the medical
community in its Respective Territory with respect to the Licensed Product to
any applicable industry association regulations, policies and guidelines, as the
same may be amended from time to time, and Applicable Laws. Each Party agrees
that in performing its obligations under this Agreement, it will not employ or
engage any Person who has been debarred or disqualified by any Regulatory
Authority, or, to its knowledge, is the subject of debarment or disqualification
proceedings by a Regulatory Authority.
 
2.11            
Section 365(n). All rights and licenses granted under or pursuant to this
Agreement by VistaGen or EverInsight are, and will otherwise be deemed to be,
for the purposes of Section 365(n) of the U.S. Bankruptcy Code, and any similar
law in the Territory, licenses of rights to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code or any similar law in the
Territory. The Parties agree that each Party, as licensees of such rights under
this Agreement, will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code or any similar law in the Territory.
The Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against either Party under the U.S. Bankruptcy Code or any
similar law in the Territory, the Party that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject party.
 
2.12            
Technology Escrow. Promptly after the Effective Date, VistaGen shall deposit all
existing Licensed Know-How (for clarity, including all Licensed Manufacturing
Know-How) with an escrow agent selected by EverInsight and reasonably acceptable
to VistaGen and pursuant to an escrow agreement that requires the escrow agent
to release the Licensed Know-How to EverInsight upon the commencement of a
bankruptcy proceeding by or against VistaGen under the U.S. Bankruptcy Code or
any similar law in the Territory. Throughout the term of this Agreement,
VistaGen shall periodically (no less than annually) update such technology
escrow to include any new Licensed Know-How that is developed or generated or
otherwise comes into VistaGen’s Control after the Effective Date. The Parties
shall share equally the cost of establishing and maintaining such technology
escrow.
 
ARTICLE 3 GOVERNANCE
 
3.1            
Joint Steering Committee. As soon as practicable after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee” or the “JSC”), composed of equal number of representatives of
VistaGen and representatives of EverInsight, to coordinate the Development and
Commercialization of the Compound and Licensed Product in the Licensed Field in
the Territory. Each JSC representative shall have appropriate knowledge and
expertise and sufficient seniority within the applicable Party to make decisions
arising within the scope of the JSC’s responsibilities. The JSC shall:
 
(a)            
serve as a forum for discussing Development of the Compound and Licensed Product
in the Licensed Field in the Territory, including by reviewing the Development
Plan and coordinating the conduct of the Development activities;
 
(b)            
serve as a forum for discussing the Manufacture and supply of Compound and
Licensed Product in the Licensed Field in the Territory, including by reviewing
the Development strategy and Commercialization strategy for the Territory and
coordinating the conduct of the Manufacturing and supply activities;
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-16-

 
 
(c)            
serve as a forum for discussing Development of the Compound and Licensed Product
in the Licensed Field in the Territory, including by (i) providing EverInsight
with a forum at each meeting to disclose EverInsight’s, or its Affiliates’ or
Sublicensees’ activities with respect to achieving Regulatory Approvals of
Licensed Product in the Territory; material clinical study results; and the
Marketing Authorization Applications that EverInsight or any of its Affiliates
reasonably expect to make, seek or attempt to obtain in the Territory; (ii)
reviewing the current Development Plan and, with the JSC’s approval, making any
amendments or updates to the Development Plan; and (iii) coordinating the
conduct of the Development activities;
 
(d)            
serve as a forum to keep EverInsight updated on the Development of the Compound
and Licensed Product in the Licensed Field outside the Territory, including
material clinical study results and any Marketing Authorization Application for
the Licensed Product filed outside the Territory;
 
(e)            
coordinate the activities of VistaGen and EverInsight under this Agreement;
 
(f)            
establish a Joint Manufacturing Committee to enable regular information exchange
on CMC issues, discuss possible costs reductions and review potential CMOs and
prepare joint manufacturing plans, transfers and selections of joint
manufacturing partners, and a Joint Commercialization Committee for discussing
and coordinating the launch activities for the Licensed Product (for clarity,
neither such subcommittee nor the JSC shall have any decision making authority
over commercialization of the Licensed Product anywhere in the Territory); and
 
(h)            
perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement.
 
The JSC shall have only such powers as are expressly assigned to it in this
Agreement, and such powers shall be subject to the terms and conditions of this
Agreement. For clarity, the JSC shall not have any right, power or authority:
(i) to determine any issue in a manner that would conflict with the express
terms and conditions of this Agreement; or (ii) to modify or amend the terms and
conditions of this Agreement.
3.2            
JSC Membership and Meetings.
 
(a)            
JSC Members. Each Party will designate equal number (at least two) of
representatives to the JSC within thirty (30) days after the Effective Date.
Each Party may replace its JSC representatives on written notice to the other
Party, but each Party shall strive to maintain continuity. The Alliance Managers
shall jointly prepare and circulate the meeting agenda at least five (5)
Business Days in advance of each meeting, and shall also promptly, but in no
event later than thirty (30) days after such meeting, prepare and circulate for
review and approval of the Parties the minutes of such meeting.
 
(b)            
JSC Meetings. The JSC will hold its first meeting within thirty (30) days of
establishment of the JSC pursuant to Section 3.1 (Joint Steering Committee). At
this first meeting, the JSC will address the initial transfer of Licensed
Know-How provided for in Section 2.5 (Transfer of Know-How) and any other topics
the Parties deem appropriate. Thereafter, the JSC shall hold meetings at such
times as it elects to do so, but in no event shall such meetings be held less
frequently than once per Calendar Quarter. Meetings may be held in person, or by
audio or video teleconference; provided, that unless otherwise agreed by
VistaGen and EverInsight, at least one (1) meeting per year shall be held in
person, and all in-person JSC meetings shall be held at locations mutually
agreed upon by VistaGen and EverInsight. Each Party shall be responsible for all
of its own expenses of participating in JSC meetings.
 
(c)            
Non-Member Attendance. Each of VistaGen and EverInsight may from time to time
invite a reasonable number of participants, in addition to its representatives,
to attend JSC meetings in a non‑voting capacity; provided, that if either
VistaGen or EverInsight intends to have any Third Party (including any
consultant) attend such a meeting, such Party shall provide at least five (5)
Business Days’ prior written notice to the other Party and obtain the other
Party’s approval for such Third Party to attend such meeting, which approval
shall not be unreasonably withheld or delayed. Such Party shall ensure that such
Third Party is bound by confidentiality and non-use obligations consistent with
the terms of this Agreement. The Party inviting any such Third Party shall be
responsible for all of such Third Party’s costs and expenses of participating in
JSC meetings, unless such invitation is mutually made by VistaGen and
EverInsight, in which case they shall equally share such costs and expenses.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-17-

 
 
3.3            
JSC Decision-Making. All decisions of the JSC shall be made by unanimous vote,
with VistaGen’s representatives and EverInsight’s representatives each
collectively having one (1) vote. If after reasonable discussion and good faith
consideration of each of their views on a particular matter before the JSC, the
representatives of VistaGen and EverInsight cannot reach an agreement as to such
matter within thirty (30) calendar days after such matter was brought to the JSC
for resolution, such disagreement shall:
 
(a)            
be referred to the Chief Executive Officer of VistaGen (or his or her designee)
and the Chief Executive Officer of EverInsight (or his or her designee)
(collectively, the “Executive Officers”) for resolution, who shall use good
faith efforts to resolve such matter within forty-five (45) calendar days after
it is referred to them and, if such matter is resolved by the Executive
Officers, such resolution shall be implemented by and binding on the Parties.
 
(b)            
If the Executive Officers are unable to reach consensus on any such matter
during such forty-five (45) calendar day period, then
 
(i) the Chief Executive Officer of EverInsight shall have the right to make the
final decision if such matter (A) involves the Development of, Regulatory
Approval for, Commercialization or other Exploitation of the Compound or a
Licensed Product in the Territory and (B) is not reasonably expected to have a
material adverse effect on the Development of, Regulatory Approval for,
Commercialization or Exploitation of the Compound or a Licensed Product outside
the Territory;
 
(ii) the Chief Executive Officer of VistaGen shall have the right to make the
final decision if such matter (A) involves the Development of, Regulatory
Approval for, Commercialization or other Exploitation of the Compound or a
Licensed Product outside the Territory, and (B) is not reasonably expected to
have a material adverse effect on the Development of, Regulatory Approval for,
or Commercialization or Exploitation of the Compound or a Licensed Product in
the Territory; or
 
(iii) in all other cases, such matter will be resolved in accordance with
Section 14.10 (Dispute Resolution).
 
(c)            
If the Parties dispute whether a matter subject to the decision making mechanism
set forth above is reasonably expected to have a material adverse effect on the
Development of, Regulatory Approval for, or Commercialization or Exploitation of
the Compound or a Licensed Product in a Party’s Respective Territory, such
dispute shall be resolved by an independent, impartial and conflicts-free Third
Party expert, who shall be experienced in the global aspects of the development,
manufacture and commercialization of pharmaceutical products similar to the
Licensed Product (the “Expert”). For clarity, such dispute shall not be subject
to the dispute resolution mechanism set forth in Section 14.10. Within fifteen
(15) days after a Party alleges material adverse impact in its Respective
Territory as set forth above and the other Party disagrees with such allegation,
the Parties shall mutually agree upon the Expert and, as promptly as possible
thereafter, the Parties shall jointly retain the Expert. If the Parties are
unable to agree on a mutually acceptable Expert within such fifteen (15) day
period, each Party will select one (1) Expert and those two (2) Party selected
Experts will select a third Expert within ten (10) days thereafter, and such
third Expert shall be the sole Expert to resolve such dispute in accordance with
this Section 3.3(c). Each Party shall bear its own costs associated such Expert
decision and share the costs of the Expert equally. The determination of the
Expert shall be binding on the Parties and the Parties shall act in accordance
with the Expert’s decision.
 
3.4            
Alliance Manager. Each Party will assign an Alliance Manager, who will be a
non-voting member of the JSC and the primary contact for all non-technical
matters of governance, who will organize JSC meetings as reasonably necessary
and lead the drafting of minutes. Either Alliance Manager may also call for
ad-hoc meetings if one of the Parties deems that necessary.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-18-

 
 
ARTICLE 4 DEVELOPMENT
 
4.1            
General. Subject to the terms and conditions of this Agreement (including
without limitation the Retained Rights), EverInsight shall be solely responsible
for the Development of the Compound and Licensed Product in the Licensed Field
in the Territory, including the performance of preclinical and clinical studies
of any Compound or any Licensed Product in the Licensed Field in the Territory.
Notwithstanding the foregoing, VistaGen shall be solely responsible for
conducting a six (6) month rat toxicology study in China, which study will be
conducted by [*****] at VistaGen’s own cost and expense.
 
4.2            
Development Plan. EverInsight’s initial plan for the Development of the Compound
and Licensed Product (the “Development Plan”) is attached hereto as Exhibit D.
The Development Plan will include, among other things, critical activities to be
undertaken, certain timelines, go/no go decision points and relevant decision
criteria and certain allocations of responsibilities between the Parties to
facilitate the registration, launch, and Commercialization of the Compound and
Licensed Product in the Territory. The Development Plan will be focused on
efficiently obtaining Regulatory Approval for a Licensed Product in the Licensed
Field in the Territory, with an emphasis on Mainland China and South Korea.
EverInsight shall conduct all Development of the Compound and Licensed Product
in the Licensed Field in the Territory in accordance with the Development Plan.
The Development Plan also shall take into consideration Development, Regulatory
Approval, or commercial impacts on the Licensed Product outside the Licensed
Field and Territory. From time to time, but at least once per Calendar Year,
EverInsight will, with the assistance of the JSC, update the Development Plan
and submit such updated plan to the JSC for review, discussion, and approval.
Any disagreement or dispute in the JSC regarding the Development Plan shall be
resolved in the manner set forth in Section 3.3 (JSC Decision-Making). If any
updated or new terms of the Development Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.
 
4.3            
Diligence.
 
(a)            
Commercially Reasonable Efforts by EverInsight. EverInsight, directly and/or
with or through its Affiliates or Sublicensees, shall use Commercially
Reasonable Efforts to Develop and obtain Regulatory Approval for the Compound
and the Licensed Product in the Licensed Field in Mainland China and South Korea
in accordance with the Development Plan.
 
(b)            
Commercially Reasonable Efforts by VistaGen. VistaGen, directly and/or with or
through its Affiliates or Sublicensees, shall use Commercially Reasonable
Efforts to Develop and obtain Regulatory Approval for the Compound and the
Licensed Product in the Licensed Field in the U.S.
 
4.4            
Development Costs.
 
(a)            
As between the Parties, EverInsight shall be solely responsible for the cost for
the Development of the Compound and the Licensed Product in the Licensed Field
in the Territory and VistaGen shall be solely responsible for the cost for the
Development of the Compound and the Licensed Product in the Licensed Field
outside the Territory, except as otherwise provided in Section 4.1 and 4.4(b).
For clarity, VistaGen shall be responsible for the cost of the toxicology study
to be conducted in China as described in Section 4.1.
(b)            
EverInsight shall have the option, but not the obligation, to participate in
global Phase 3 Clinical Trial and long-term safety study in social anxiety
disorder conducted by VistaGen (or its Affiliates or (sub)licensees) to support
Regulatory Approval in the Territory. VistaGen shall keep EverInsight informed
on its global development plan for the Compound and Licensed Product. Before
initiating any global Phase 3 Clinical Trial and long-term safety study for the
Licensed Product, VistaGen shall notify EverInsight and provide EverInsight with
relevant study plan and protocol for review and consideration. If EverInsight
elects to participate in such global Phase 3 Clinical Trial or long-term safety
study, then the Parties shall ensure that sufficient number of subjects in the
Territory are enrolled in such clinical trial in order to support Regulatory
Approval in the Territory, and EverInsight shall (i) be responsible for the
conduct of, and all direct costs and expenses of conducting, such clinical trial
in the Territory (provided however that if VistaGen requests in writing that
EverInsight enrolls in the Territory more subjects than the minimum number
required for Regulatory Approval in the Territory, then the Parties shall
discuss such request in good faith, and if EverInsight agrees to enroll such
excess subjects, VistaGen shall reimburse EverInsight for the clinical trial
cost for such excess subjects); and (ii) pay or reimburse VistaGen for a pro
rata portion (based on the number of subject enrolled in the Territory vs
worldwide in such clinical trial) of all of the Indirect Costs of such global
clinical trial outside of the Territory, not to exceed [*****] of the total
Indirect Costs of such global clinical trial. VistaGen shall provide EverInsight
with reasonable supporting documents (including Third Party invoices) for the
Indirect Costs of such global clinical trial. For clarity and notwithstanding
the foregoing, the cost sharing in this subsection (b) shall not apply to the
first U.S. Phase 3 Clinical Trial, the cost of which shall be solely born by
VistaGen.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-19-

 
 
4.5            
Development Records and Reports.
 
(a)            
EverInsight shall, and shall cause its Affiliates and its and their Sublicensees
to, maintain, in good scientific manner, complete and accurate records and
reports pertaining to Development of Licensed Product hereunder, in sufficient
detail for VistaGen to verify EverInsight’s compliance with its obligations
under this Agreement. Such records and reports shall (i) be summarized in
English in sufficient detail for VistaGen to verify EverInsight’s compliance
with its obligations under this Agreement and for VistaGen to properly use such
records and reports for patent and regulatory purposes, (ii) be appropriate for
patent and regulatory purposes; (iii) be in compliance with Applicable Laws;
(iv) properly reflect all work done and results achieved in the performance of
its Development activities hereunder; (v) record only such activities and not
include or be commingled with records of activities outside the scope of this
Agreement; and (vi) be retained by EverInsight for at least five (5) years after
the expiration or termination of this Agreement in its entirety or for such
longer period as may be required by Applicable Laws.
 
(b)            
Starting on [*****], EverInsight shall provide VistaGen with an annual written
report summarizing in sufficient detail for VistaGen to verify EverInsight’s
compliance with its obligations under this Agreement (i) the Development
activities conducted in the preceding Calendar Year by it and its Affiliates and
Sublicensees, and (ii) the Development activities planned to be conducted in
such Calendar Year by it and its Affiliates and Sublicensees. If at any time
VistaGen’s representatives on the JSC are not fully able to perform their rights
and duties on the JSC in the absence of a review of any of such books and
records, EverInsight shall, upon reasonable written request from such JSC
representative, provide a copy of such records to the JSC.
 
ARTICLE 5 REGULATORY
 
5.1            
Regulatory Responsibilities. EverInsight shall be responsible, at its cost and
subject to the Retained Rights and except as set forth in this ARTICLE 5, for
all regulatory activities necessary to prepare, obtain and maintain Marketing
Authorization Applications, Regulatory Filings and other Regulatory Approvals
for the Compound and Licensed Product in the Licensed Field in the Territory.
EverInsight shall keep VistaGen informed of regulatory developments related to
the Compound or Licensed Product in the Licensed Field in the Territory via the
JSC.
 
5.2            
Regulatory Reports. Starting on [*****], EverInsight shall provide VistaGen with
an annual written report summarizing the clinical data and safety results
generated from the regulatory activities performed in the preceding Calendar
Year by it and its Affiliates and Sublicensees, in sufficient detail for
VistaGen to verify EverInsight’s compliance with its obligations under this
Agreement and for VistaGen to properly use data and results for patent and
regulatory purposes.
 
5.3            
Regulatory Cooperation.
 
(a)            
EverInsight. EverInsight shall notify VistaGen of all material Regulatory
Documentation submitted or received by EverInsight or its Affiliates or
Sublicensees that are related to any Licensed Product in the Territory
reasonably prior to such submission or reasonably after receipt. Moreover, with
respect to Regulatory Filings in the Territory, EverInsight will provide
VistaGen with the draft of such Regulatory Filings and an English summary
thereof reasonably prior to submission so that VistaGen may have reasonable
opportunity to review and comment on them. EverInsight shall consider all
comments of VistaGen in good faith, taking into account the best interests of
the Development, Regulatory Approval and/or Commercialization of the Licensed
Product, but has no obligation to accept any comments of VistaGen, except to the
extent that ignoring such comment could reasonably be expected to have a
material adverse effect on the Development of, Regulatory Approval for, or
Commercialization or Exploitation of the Compound or a Licensed Product outside
the Territory. Material submissions made by EverInsight to, or correspondence
with, Regulatory Authorities will be provided to VistaGen reasonably in advance
to enable translation by VistaGen, if any such submissions or correspondence are
not available in English. VistaGen shall not provide any Regulatory
Documentation of EverInsight, its Affiliates, or Sublicensees to any of
VistaGen’s sublicensees who does not agree pursuant to Section 5.3(b) (VistaGen)
to permit its Regulatory Documentation to be shared with EverInsight, its
Affiliates, and its Sublicensees.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-20-

 
 
(b)            
VistaGen. VistaGen shall provide or make available to EverInsight copies of all
material Regulatory Documentation submitted or received by VistaGen or its
Affiliates that are related to any Licensed Product outside the Territory
reasonably after such submission or receipt. VistaGen shall use Commercially
Reasonable Efforts to negotiate an agreement with each sublicensee to make
available to EverInsight copies of all material Regulatory Documentation that
are related to any Licensed Product outside the Territory that are Controlled by
its such sublicensee. Upon reasonable request, VistaGen will support
EverInsight’s regulatory filing efforts, as necessary, and in alignment with
VistaGen’s formal role as the global study sponsor. This may include
participation in certain meetings with regulatory authorities, if requested by
EverInsight, and signing or co-signing the clinical study site contracts, if
global sponsor’s signature is required by the study site in the Territory. Due
to requirement by many leading clinical trial hospitals in China that the global
sponsor listed on the protocol is a party to the site contracts, VistaGen agrees
to accept this responsibility. EverInsight shall indemnify VistaGen for such
contractual liabilities in the Territory.
 
(c)            
Confidentiality. Any information of a Party to which the other Party obtains
access pursuant to this Section 5.3 (Regulatory Cooperation) shall, subject to
ARTICLE 10 (Confidentiality; Publication), be deemed the Confidential
Information of such first Party.
 
5.4            
Rights of Reference.
 
(a)            
Without any additional consideration to VistaGen, VistaGen hereby grants to
EverInsight and its Affiliates and Sublicensees a Right of Reference and Use, as
that term is defined in 21 C.F.R. § 314.3(b) and any foreign counterpart to such
regulation, to all VistaGen Regulatory Documentation and the VistaGen
Development Data to the extent necessary or reasonably useful for EverInsight to
Exploit the Compound or Licensed Product in the Licensed Field in the Territory.
 
(b)            
Without any additional consideration to EverInsight, EverInsight hereby grants
to VistaGen and its Affiliates, and any current or future direct or indirect
(sub)licensee of VistaGen with respect to the Compound or a Licensed Product, a
Right of Reference and Use, as that term is defined in 21 C.F.R. § 314.3(b) and
any foreign counterpart to such regulation, to the EverInsight Development Data
to the extent necessary or reasonably useful for VistaGen to Exploit the
Compound, Licensed Product(s) in the Licensed Field outside of the Territory.
 
(c)            
Promptly after a Party, its Affiliate or its or their licensees or Sublicensees
generate(s) any VistaGen Development Data or EverInsight Development Data (as
applicable), such Party shall provide the other Party with copies of such data,
and the other Party may use such data pursuant to the license granted to it
under Section 2.1 or 2.2 (as applicable).
 
(d)            
Each Party will provide a signed statement to this effect, if requested by the
other Party, that is consistent with the requirements of 21 C.F.R. §
314.50(g)(3) or any foreign counterpart to such regulation, in the case of a
request by either Party, for the limited purpose described in this Section 5.4
(Rights of Reference).
 
(e)            
Other than as expressly set forth in this Section 5.4 (Rights of Reference),
nothing in this Section 5.4 shall require either Party to take, or forbear to
take, any action.
 
(f)            
Any information of a Party to which the other Party obtains access pursuant to
this Section 5.4 (Rights of Reference) shall, subject to Sections 10.1 (Duty of
Confidence) and 10.2 (Exceptions), be deemed the Confidential Information of
such first Party. For avoidance of doubt, a Party’s submission of information of
the other Party to which such Party obtains access pursuant to this Section 5.4
(Rights of Reference) to a Regulatory Authority shall be governed by and subject
to the terms of ARTICLE 10 (Confidentiality; Publication).
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-21-

 
 
5.5            
Recalls, Suspensions or Withdrawals. Each Party shall notify the other Party
promptly following its determination that any event, incident or circumstance
has occurred that would reasonably be expected to result in the need for a
recall, market suspension or market withdrawal of a Licensed Product in the
Licensed Field and shall include in such notice the reasoning behind such
determination and any supporting facts. As between the Parties, EverInsight
shall have the right to make the final determination whether to voluntarily
implement any such recall, market suspension or market withdrawal in the
Licensed Field in the Territory; provided that prior to any implementation of
such a recall, market suspension or market withdrawal, EverInsight shall consult
with VistaGen and shall consider VistaGen’s comments in good faith. If a recall,
market suspension or market withdrawal is mandated by a Regulatory Authority in
the Territory, as between the Parties, EverInsight shall initiate such a recall,
market suspension or market withdrawal in compliance with Applicable Laws. For
all recalls, market suspensions or market withdrawals undertaken pursuant to
this Section 5.5 (Recalls, Suspensions or Withdrawals), as between the Parties,
EverInsight shall be solely responsible for the execution thereof. Subject to
ARTICLE 13 (Indemnification; Liability), EverInsight shall be responsible for
all costs and expenses of any such recall, market suspension or market
withdrawal. Notwithstanding the foregoing, any recall, market suspension or
market withdrawal that relates to the Manufacture and supply of a Compound or
Licensed Product by VistaGen to EverInsight shall be governed by the terms and
conditions of the Initial Supply Agreement.
 
5.6            
Pharmacovigilance Agreement; Global Safety Database. The Parties shall enter
into a pharmacovigilance agreement at least [*****] days prior to the Initiation
of any Clinical Trial of Licensed Product(s) by EverInsight in the Territory
providing for the terms pursuant to which (i) VistaGen shall establish, hold and
maintain (at VistaGen’s sole cost and expense) the global safety database for
Licensed Product and (ii) the Parties will establish a mutually agreed procedure
for safety data sharing, adverse event reporting and prescription events
monitoring related to the Licensed Product(s), which procedure shall be in
accordance with, and enable the Parties to fulfill, their respective regulatory
reporting obligations under, all applicable laws. Each Party shall be
responsible for reporting safety data, adverse events, quality complaints
related to the Products to the global safety database and to the applicable
Regulatory Authorities in its Respective Territory, as well as responding to
safety issues and to all requests of Regulatory Authorities related to the
Licensed Product in its Respective Territory, in each case at its own cost.
VistaGen shall provide EverInsight with access to the global safety database to
allow EverInsight to comply with its regulatory reporting obligations under
applicable laws in the Territory.
 
5.7            
Regulatory Inspections. If any Regulatory Authority (i) contacts a Party, its
Affiliates or their respective licensees or Sublicensees with respect to the
alleged improper Development, Manufacture or Commercialization of any Licensed
Product; (ii) conducts, or gives notice of its intent to conduct, an inspection
at such Party’s, its Affiliate’s or licensee’s or Sublicensee’s facilities used
in the Development or Manufacturing of Licensed Product or (iii) takes, or gives
notice of its intent to take, any other regulatory action with respect to any
activity of such Party, its Affiliates or licensees or Sublicensees that could
reasonably be expected to materially adversely affect any Development,
Manufacture or Commercialization activities with respect to the Licensed
Product, whether in or outside the Territory, then such will promptly notify the
other Party of such contact, inspection or notice and shall provide the other
Party with copies of all materials, correspondence, statements, forms and
records filed with or received from the Regulatory Authority in connection
therewith.
 
 
ARTICLE 6 SUPPLY
 
6.1            
Supply. Subject to the first sentence of Section 6.2(a), before the completion
of the manufacturing technology transfer under Section 6.2(b), EverInsight shall
exclusively obtain its supply of Licensed Product from VistaGen, and VistaGen
shall supply to EverInsight all the Licensed Product requested by EverInsight
for Development in the Territory [*****]. Nothing will prevent VistaGen from
manufacturing or having manufactured all or any portion of the Licensed Product
in the Territory.
 
6.2            
Potential Alternative Suppliers.
 
(a)            
The Parties will collaborate and jointly explore opportunities for
identification and qualification of alternative suppliers of the Licensed
Product with the mutual intent of reducing substantially the Cost of Goods for
the supply of the Licensed Product, for EverInsight, its Affiliates, licensees
and sublicensees after Regulatory Approval in the Territory and for VistaGen and
its Affiliates, licensees and sublicensees outside the Territory after
Regulatory Approval. Upon mutual identification and qualification of such
alternative supplier(s) capable of reducing substantially the Cost of Goods for
the supply of the Licensed Product, VistaGen shall, pursuant to Section 6.4,
conduct a technology transfer of all relevant manufacturing process it possesses
to such alternative supplier(s) to allow the Parties to obtain supply of
Licensed Product from such alternative supplier(s) at reduced Cost of Goods.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-22-

 
 
(b)            
If the Parties are unable to agree on the alternative supplier(s) under Section
6.2(a) before the [*****], then, at EverInsight’s option and at no additional
cost, VistaGen will, pursuant to Section 6.4, conduct a technology transfer of
all relevant manufacturing processes it possesses to EverInsight or a Third
Party manufacturer(s) that has been chosen by EverInsight for commercial supply
in the Territory. VistaGen shall make a good faith effort to complete such
technology transfer within [*****] days of EverInsight’s selection of the
manufacturer(s) (“Manufacturing Transfer Period”). The Parties agree on a timely
and proactive sharing of manufacturing data to facilitate such manufacture
technology transfer. This data sharing might be done through the JSC or through
a Joint Manufacturing Committee that may be established by the Parties.
 
6.3            
Supply Agreement.
 
(a)            
Initial Supply Agreement. VistaGen and EverInsight agree to negotiate in good
faith within [*****] days after the Effective Date a separate agreement
concerning the short-term supply of the Compound and Licensed Product for
EverInsight’s Development use (including preclinical and/or clinical use) (the
“Initial Supply Agreement”), [*****]. Under this Initial Supply Agreement,
EverInsight shall provide written notice to VistaGen with rolling forecasts (at
least quarterly) promptly following its decision on initiating preclinical
experiments or clinical trials. Notwithstanding the foregoing, nothing in this
Agreement nor the Initial Supply Agreement shall restrict, impair or otherwise
limit VistaGen’s ability to manufacture the Compound or Licensed Product in the
Territory for use outside the Territory. The Initial Supply Agreement shall
include language on VistaGen’s Commercially Reasonable Efforts to reduce the
manufacturing costs and an audit right for EverInsight to review such
manufacturing costs
 
(b)            
Commercial Supply Agreement. Upon EverInsight’s request, VistaGen shall
introduce EverInsight to VistaGen’s contract manufacturer(s) and reasonably
cooperate with EverInsight in its negotiation of a commercial supply agreement
for the Licensed Product directly with such contract manufacturer(s).
 
(c)            
Quality Agreement. In connection with negotiation of the Initial Supply
Agreement, VistaGen and EverInsight agree to negotiate in good faith a separate
agreement concerning the quality of the Compound and Licensed Product supplied
by VistaGen to EverInsight (the “Quality Agreement”). The Quality Agreement
might either be an attachment of the Initial Supply Agreement or a
stand-alone-agreement. Such Quality Agreement will include language about the
acceptance criteria and ways to handle failures of the quality criteria among
other terms.
 
6.4            
Manufacturing Technology Transfer. In order to enable the Parties to have
Manufactured the Compound and Licensed Product by the mutually-designated
Third-Party manufacturer(s) consistent with the terms of Section 6.2(a)
(Potential Alternative Suppliers), or if such mutually agreed Third-Party
manufacturer cannot be found by the [*****], to enable EverInsight to
Manufacture or have Manufactured the Compound and Licensed Product for the
Territory pursuant to Section 6.2(b), VistaGen shall (a) perform or facilitate
technology transfer to such mutually-designated Third Party manufacturer,
EverInsight or the Third Party manufacturer selected by EverInsight (the
“Designated Manufacturer(s)”) as is necessary or reasonably useful in the
Manufacture of the Compound and Licensed Product and as of such date are being
used by VistaGen or VistaGen CMO (as defined below) to Manufacture the Compound
and Licensed Product (the “Licensed Manufacturing Know-How”) solely for the
Designated Manufacturer(s) to Manufacture the Compound and Licensed Products in
accordance with the terms and conditions of this Agreement; (b) identify in
writing all Subcontractors who Manufacture Compounds or Licensed Product for
VistaGen (each, an “VistaGen CMO”); and (c) provide technical assistance (both
on site and otherwise) in the transfer and demonstration of the Licensed
Manufacturing Know-How that is necessary to Manufacture the Compound and
Licensed Product. To the extent that any Licensed Manufacturing Know-How is in
the Control of VistaGen but is in the possession of a VistaGen CMO (and is not
in VistaGen’s possession), then during the Manufacturing Transfer Period,
VistaGen will use Commercially Reasonable Efforts to facilitate the transfer of
such Licensed Manufacturing Know-How from such VistaGen CMO to the Designated
Manufacturer(s), and/or cause such VistaGen CMO to make such Licensed
Manufacturing Know-How available to the Designated Manufacturer(s). VistaGen
shall be solely responsible for the cost and expense of such technology transfer
and no payment shall be due from EverInsight to VistaGen or any Third Party
(including VistaGen CMO) for such technology transfer.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-23-

 
 
ARTICLE 7 COMMERCIALIZATION
 
7.1            
General. Subject to the terms and conditions of this Agreement and the
Commercialization Plan, EverInsight shall be responsible for all aspects of the
Commercialization of the Licensed Product in the Licensed Field in the
Territory, including: (a) developing and executing a commercial launch and
pre-launch plan, (b) negotiating with applicable Government Authorities
regarding the price and reimbursement status of the Licensed Product and
obtaining and maintaining Pricing Approvals; (c) marketing, medical affairs, and
promotion; (d) booking sales and distribution and performance of related
services; (e) subject to the provisions of Section 5.5 (Recalls, Suspensions or
Withdrawals) handling all aspects of order processing, invoicing and collection,
inventory and receivables; (f) providing customer support, including handling
medical queries, and performing other related functions; and (g) conforming its
practices and procedures to Applicable Laws relating to the marketing, detailing
and promotion of Licensed Product in the Licensed Field in the Territory. As
between the Parties, EverInsight shall be solely responsible for the costs and
expenses of Commercialization of the Licensed Product in the Licensed Field in
the Territory.
 
7.2            
Commercialization Plan. EverInsight shall conduct all Commercialization of
Compound and Licensed Product in the Licensed Field in the Territory in
accordance with a commercialization plan (as amended from time to time in
accordance with this Agreement, the “Commercialization Plan”), the initial
version of which EverInsight will prepare and provide to the JSC no later than
[*****] prior to the anticipated First Commercial Sale of Licensed Product in
the Licensed Field in the Territory and which initial Commercialization Plan
shall be subject to the review (but not approval) of the Parties through the
JSC. From time to time, but at least once every Calendar Year, EverInsight will
update the Commercialization Plan and submit such updated plan to the JSC for
review and discussion. If any updated Commercialization Plan omits details that
a VistaGen representative reasonably believes is necessary for (i) the proper
functioning of the JSC or (ii) to verify EverInsight’s compliance with its
obligations under this Agreement, then EverInsight shall take into reasonable
consideration such comments and, if necessary, further update such Commercialize
Plan. If the terms of the Commercialization Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.
 
7.3            
Commercial Diligence. Upon Regulatory Approval of a Licensed Product in mainland
China or South Korea, EverInsight, directly and/or with or through Affiliates or
Sublicensees, shall use Commercially Reasonable Efforts to Commercialize such
Licensed Product in the Licensed Field in such jurisdiction.
 
ARTICLE 8 FINANCIAL PROVISIONS
 
8.1            
Upfront Payment.
 
(a)            
As partial consideration of the rights granted by VistaGen to EverInsight
hereunder, within thirty (30) Business Days after the Effective Date,
EverInsight shall pay to VistaGen a one-time, non-refundable and non-creditable
upfront payment of five million Dollars ($5,000,000).
 
8.2            
Regulatory Milestone Payments.
 
(a)            
As additional consideration of the rights granted by VistaGen to EverInsight
hereunder, within [*****] calendar days after the first achievement of the
regulatory milestone events below (“Regulatory Milestone Events”) by or on
behalf of EverInsight or any of its Affiliates or Sublicensees, EverInsight or
its Affiliate or Sublicensee shall notify VistaGen of the achievement of such
Regulatory Milestone Event. The Regulatory Milestone Event triggers the
corresponding milestone payment due to VistaGen (“Milestone Payment”) and
VistaGen shall invoice EverInsight for the applicable non-refundable,
non-creditable Milestone Payment corresponding to the Regulatory Milestone Event
as shown below, and EverInsight shall remit payment within [*****] Business Days
of the receipt of such invoice, as described in Section 8.6 (Currency; Exchange
Rate; Payments). For clarity, each Regulatory Milestone Payment set forth above
shall be due and payable only once upon the first achievement of the
corresponding Regulatory Milestone Event, regardless of how many times such
Regulatory Milestone Event is achieved in the Territory.
 
●
Regulatory Milestone Event for Licensed Product Regulatory Milestone Payment (in
U.S. Dollars):
 
(1) [*****].
 
(2) [*****].
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-24-

 
 
8.3            
Commercial Milestones.
 
(a)            
Within [*****] calendar days after the end of the first Calendar Year in which
aggregate annual Net Sales for that Calendar Year for the Licensed Product in
the Territory reach any threshold indicated in the Commercial Milestone Events
listed below, EverInsight shall notify VistaGen of the achievement of such
Commercial Milestone Event and VistaGen shall invoice EverInsight for the
corresponding non-refundable, non-creditable Milestone Payment set forth below
and EverInsight shall remit payment to VistaGen within [*****] Business Days
after the receipt of the invoice, as described in Section 8.6 (Currency;
Exchange Rate; Payments).
 
Annual Net Sales Milestones for Licensed Product Milestone Payments (in Dollars)
(each a “Commercial Milestone Event”):
 
(1). [*****]
 
(2). [*****]
 
(3). [*****]
 
(4). [*****]
 
(5). [*****]
 
(b)            
For the purposes of determining whether a Net Sales Milestone Event has been
achieved, Net Sales of Licensed Product(s) in the Territory shall be aggregated.
For clarity, the annual Net Sales Milestone Payments set forth in this Section
8.3 (Commercial Milestones) shall be payable only once, upon the first
achievement of the applicable Commercial Milestone Event, regardless of how many
times such Commercial Milestone Event is achieved.
 
(c)            
If a Commercial Milestone Event in Section 8.3 (Commercial Milestones) is
achieved and payment with respect to any previous Commercial Milestone Event in
Section 8.3 has not been made, then such previous Commercial Milestone Event
shall be deemed achieved and EverInsight shall notify VistaGen within fifteen
(15) calendar days of such achievement. VistaGen shall then invoice EverInsight
for such unpaid previous Commercial Milestone Event(s) and EverInsight shall pay
VistaGen such unpaid previous milestone payment(s) within thirty (30) Business
Days of receipt of such invoice.
 
(d)            
In the event that, VistaGen believes any Commercial Milestone Event under
Section 8.3(a) has occurred but EverInsight has not given VistaGen the notice of
the achievement of such Commercial Milestone Event, it shall so notify
EverInsight in writing and shall provide to EverInsight data, documentation or
other information that supports its belief. Any dispute under this Section
8.3(d) (Commercial Milestones - subsection (d)) that relates to whether or not a
Commercial Milestone Event has occurred shall be referred to the JSC to be
resolved in accordance with ARTICLE 3 (Governance) and shall be subject to
resolution in accordance with Section 14.10 (Dispute Resolution). The Milestone
Payments made for each Commercial Milestone Event shall be non-creditable and
non-refundable.
 
8.4            
Royalty Payments.
 
(a)            
Royalty Rate. Subject to the terms and conditions of this Agreement (including
Section 8.5), in partial consideration of the rights granted by VistaGen to
EverInsight hereunder, EverInsight shall pay to VistaGen non-refundable,
non-creditable royalties based on the aggregate Net Sales of all Licensed
Product sold by EverInsight, its Affiliates and/or its or their respective
Sublicensees in the Territory during a Calendar Year at the rates set forth in
the table below. The obligation to pay royalties will be imposed only once with
respect to the same unit of a Licensed Product.
 
Calendar Year Net Sales (in Dollars) for all Licensed Product in the Territory
Royalty Rates as a Percentage (%) of Net Sales
 
(1). [*****]
 
(2). [*****]
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-25-

 
 
(b)            
Royalty Term. Royalties under this Section 8.4 (Royalty Payments) shall be
payable on a jurisdiction-by-jurisdiction and Licensed Product-by-Licensed
Product basis from the First Commercial Sale of a Licensed Product in a
jurisdiction until the latest to occur of: (i) expiration of the last‑to‑expire
Valid Claim that effectively provides market exclusivity of such Licensed
Product in such jurisdiction in the Territory; (ii) expiration of Regulatory
Exclusivity for such Licensed Product in such Jurisdiction in the Territory; and
(iii) ten (10) years after the First Commercial Sale of the Licensed Product in
such jurisdiction in the Territory (the “Royalty Term” for the Licensed Product
in the relevant jurisdiction). After expiration of the Royalty Term for a
particular Licensed Product in a particular jurisdiction, the license granted by
VistaGen to EverInsight hereunder shall continue and shall become fully paid-up,
royalty free, perpetual and irrevocable with respect to such Licensed Product in
such jurisdiction.
 
(c)            
Royalty Reports and Payment. Within ninety (90) calendar days after each
Calendar Quarter of each Calendar Year, commencing with the Calendar Quarter
during which the First Commercial Sale of any Licensed Product is made anywhere
in the Territory, EverInsight shall provide VistaGen with a report that contains
the following information for the applicable Calendar Quarter, on a
jurisdiction-by-jurisdiction basis: (A) Net Sales in the Territory; (B) a
calculation of the royalty payment due on Net Sales in the Territory; and (C)
the exchange rates used. After the receipt of such royalty report, VistaGen
shall invoice EverInsight for the royalty payment set forth in such royalty
report. Within thirty (30) Business Days after the receipt of the invoice,
EverInsight will pay VistaGen all royalties owed with respect to Net Sales for
such Calendar Quarter. If, during the following Calendar Quarter, EverInsight
discovers that it reported an incorrect amount of Net Sales in the Territory
and/or the amounts payment due on such Net Sales in the immediately preceding
Calendar Quarter, then EverInsight may, subject to review by VistaGen, adjust
and reconcile any such calculation of Net Sales and/or any such underpayment or
overpayment of royalty payments due, and shall timely report the same within
thirty (30) calendar days after such following Calendar Quarter.
 
8.5            
Royalty Adjustments. Except as otherwise set forth in this Agreement, royalties
due hereunder are subject to adjustment as set forth below (such adjustments to
be prorated for the Calendar Quarter in which the adjustment becomes
applicable):
 
(a)            
Royalty Adjustment for Patent Expiration. In the event that in any jurisdiction
in the Territory in any Calendar Quarter during the Royalty Term for a Licensed
Product, there is no Valid Claim that provides effective market exclusivity for
such Licensed Product (or the Compound contained in such Licensed Product) in
such jurisdiction in such Calendar Quarter, then the royalty rate set forth in
Section 8.4(a) (Royalty Rate) with respect to such Licensed Product in such
jurisdiction in such Calendar Quarter shall be reduced by [*****];
 
(b)            
Royalty Adjustment for Generic Competition. In the event that in any
jurisdiction in the Territory in any Calendar Quarter during the Royalty Term
for a Licensed Product, there is Generic Competition for such Licensed Product
in such jurisdiction in such Calendar Quarter, then the royalty rate set forth
in Section 8.4(a) (Royalty Rate) with respect to such Licensed Product in such
jurisdiction in such Calendar Quarter shall be reduced by [*****] (provided
however that the royalty reduction under Section 8.5(a) shall not apply to such
Licensed Product in such jurisdiction in such Calendar Quarter if the royalty
reduction under Section 8.5(b) applies).
 
8.6            
Currency; Exchange Rate; Payments. All payments required to be made by
EverInsight under this Agreement shall be made in Dollars. All payments payable
to, or invoiced from or on behalf of, VistaGen shall be paid bank wire transfer
in immediately available funds to one or more bank accounts of VistaGen as
designated in written notice from VistaGen. If any currency conversion shall be
required in connection with any payment hereunder, such conversion shall be made
by using the exchange rates at the closing on the last Business Day of the
Calendar Quarter to which such payment relates as reported in The Wall Street
Journal on the following day.
 
8.7            
Late Payments. Any payments or portions thereof due hereunder that are not paid
on the date such payments are due under this Agreement shall bear interest at an
annual rate equal to two (2) percentage points above the prime rate as published
by The Wall Street Journal or any successor thereto on the first day of each
Calendar Quarter in which such payments are overdue calculated on the number of
days such payment is delinquent.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-26-

 
 
8.8            
Taxes.
 
(a)            
Taxes on Income. Notwithstanding anything else set forth in this Section 8.8
(Taxes), each Party shall solely bear and pay all Taxes imposed on such Party’s
net income or gain (however denominated) arising directly or indirectly from the
activities of the Parties under this Agreement.
 
(b)            
Tax Payments. The upfront payment, milestone payments, royalties, and any other
payment payable by EverInsight to VistaGen pursuant to this Agreement (each, a
“Payment”) shall be paid free and clear of any and all Taxes (which, for
clarity, shall be the responsibility of EverInsight), except for any Taxes
required by Applicable Laws to be withheld or deducted. The Parties agree to
cooperate with one another and use reasonable efforts to avoid or reduce Tax
withholding or similar obligations in respect of the payments made under this
Agreement. To the extent EverInsight is required to deduct and withhold Taxes on
any payment to VistaGen, EverInsight shall deduct those Taxes from the
remittable payment, pay the Taxes to the proper tax authority in a timely
manner, and promptly send proof of payment to VistaGen. VistaGen shall provide
EverInsight any tax forms that may be reasonably necessary in order for
EverInsight to not withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. VistaGen shall use reasonable efforts to
provide any such tax forms to EverInsight in advance of the due date.
 
8.9            
Financial Records and Audit. EverInsight shall (and shall ensure that its
Affiliates and Sublicensees will) maintain complete and accurate books and
records pertaining to the Commercialization of Licensed Product hereunder,
including books and records of invoiced sales and Net Sales of Licensed Product,
in sufficient detail to calculate and verify all amounts payable hereunder and
in sufficient detail to permit VistaGen to confirm the accuracy of any royalty
payments, other amounts paid or payable under this Agreement and to verify the
achievement of Milestone Events under this Agreement. EverInsight shall and
shall cause its Affiliates and its and their Sublicensees to, retain such books
and records until the later of (a) three (3) years after the end of the period
to which such books and records pertain; (b) the expiration of the applicable
tax statute of limitations (or any extensions thereof); and (c) for such period
as may be required by Applicable Laws. Upon at least thirty (30) Business Days’
prior notice, such records shall be open for examination, during regular
business hours, for a period of three (3) Calendar Years from the end of the
Calendar Year to which such records pertain, and not more often than once each
Calendar Year, by an independent and internationally recognized certified public
accountant selected by VistaGen and reasonably acceptable to EverInsight, for
the sole purpose of verifying for VistaGen the accuracy of the financial reports
furnished by EverInsight under this Agreement or of any payments made, or
required to be made, by EverInsight to VistaGen pursuant to this Agreement. The
independent public accountant shall disclose to VistaGen only (x) the accuracy
of Net Sales reported and the basis for royalty, Milestone Payments and any
other payments made to VistaGen under this Agreement and (y) the difference, if
any, by which such reported and paid amounts vary from amounts determined as a
result of the audit and the details concerning such difference. Except as
required by Applicable Laws, no other information shall be provided to VistaGen.
No record may be audited more than once. VistaGen shall bear the full cost of
such audit unless such audit reveals an underpayment by EverInsight of more than
one hundred thousand Dollars ($100,000) or five percent (5%) of the amount
actually due (whichever is greater) for any Calendar Year being audited, in
which case EverInsight shall reimburse VistaGen for the reasonable costs and
expenses for such audit. Unless disputed pursuant to Section 8.10 (Audit
Dispute), EverInsight shall pay to VistaGen any underpayment discovered by such
audit within thirty (30) days after the accountant’s report, plus interest (as
set forth in Section 8.7 (Late Payments)) from the original due date. If the
audit reveals an overpayment by EverInsight, then EverInsight may take a credit
for such overpayment against any future payments due to VistaGen and, if there
will be no future payment due, VistaGen shall promptly refund such overpayment
to EverInsight.
 
8.10            
Audit Dispute. If EverInsight disputes the results of any audit conducted
pursuant to Section 8.9 (Financial Records and Audit), the Parties shall work in
good faith to resolve the disagreement. If the Parties are unable to reach a
mutually acceptable resolution of any such dispute within thirty (30) days, the
dispute shall be submitted for resolution to a certified public accounting firm
jointly selected by each Party’s certified public accountants or to such other
Person as the Parties shall mutually agree (the “Auditor”). The decision of the
Auditor shall be final and the costs of such procedure shall be borne between
the Parties in such manner as the Auditor shall determine. If the Auditor
determines that there has been an underpayment by EverInsight, EverInsight shall
pay to VistaGen the underpayment within thirty (30) days after the Auditor’s
decision, plus interest (as set forth in Section 8.7 (Late Payments)) from the
original due date. If the Auditor determines that there has been an overpayment
by EverInsight, then EverInsight may take a credit for such overpayment against
any future payments due to VistaGen and, if there will be no future payment due,
VistaGen shall promptly refund such overpayment to EverInsight.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-27-

 
 
ARTICLE 9 INTELLECTUAL PROPERTY RIGHTS
 
9.1            
Ownership of Intellectual Property
 
(a)            
Ownership of Technology. As between the Parties:
 
(1)            
VistaGen shall solely own on a worldwide basis all right, title and interest in
and to any and all VistaGen Sole Inventions, whether or not patented or
patentable, and any and all VistaGen Sole Invention Patents; and
 
(2)            
EverInsight shall solely own on a worldwide basis all right, title and interest
in and to any and all EverInsight Sole Inventions, whether or not patented or
patentable, and any and all EverInsight Sole Invention Patents.
 
For clarity, each Party shall own on a worldwide basis and retain all right,
title and interest in and to any and all Know-How, Inventions, Patents and other
intellectual property rights that are owned or otherwise Controlled (other than
pursuant to the license grants set forth in Section 2.1 (Licenses to
EverInsight) and 2.2 (License to VistaGen)) by such Party or its Affiliates or
its or their (sub)licensees (or Sublicensees) (as applicable) outside of this
Agreement.
 
(b)            
Ownership of Joint Patents and Joint Inventions. As between the Parties:
 
(1)            
Each of VistaGen and EverInsight shall own an equal, undivided interest in any
and all Joint Inventions and Joint Invention Patents; and
 
(2)            
Each of VistaGen and EverInsight shall promptly disclose to the other in
writing, and shall cause its Affiliates and its and their respective
Sublicensees to so disclose, the development, making, conception or reduction to
practice of any Joint Inventions. Subject to the licenses granted under Section
2.1 (License to EverInsight) and Section 2.2 (License to VistaGen), each of
VistaGen and EverInsight shall have the right to Exploit the Joint Inventions
and Joint Invention Patents without the duty of accounting or seeking consent
from the other Party.
 
(c)            
United States Law. The determination of whether Inventions, Know-How and other
intellectual property rights are conceived, discovered, developed or otherwise
made by a Party for the purpose of allocating proprietary rights (including
Patent, copyright or other intellectual property rights) therein, shall, for
purposes of this Agreement, be made in accordance with Applicable Laws in the
United States as such law exists as of the Effective Date irrespective of where
or when such conception, discovery, development or making occurs; provided that
if the application of such United States Applicable Laws prevents or materially
impairs the proper prosecution or maintenance of Patent Rights in any
jurisdiction in the Territory, then the Parties shall mutually agree to the
application of an appropriate Applicable Laws in order to best advance and
maintain the prosecution and maintenance of such Patents in such jurisdiction in
the Territory. Each of VistaGen and EverInsight shall, and does hereby, assign,
and shall cause its Affiliates and its and their (sub)licensees and Sublicensees
to so assign, to the other Party, without additional compensation, such right,
title and interest in and to any Inventions, Know-How, Patents and other
intellectual property rights with respect thereto, as is necessary to fully
effect, as applicable, the sole or joint ownership as provided for in Section
9.1(a) (Ownership of Technology) or 9.1(b) (Ownership of Joint Patents and Joint
Inventions); subject to the license granted under this Agreement.
 
(d)            
Assignment Obligation. Each Party shall cause all Persons who perform
Development activities, Manufacturing activities or regulatory activities for
such Party under this Agreement or who conceive, discover, develop or otherwise
make any Inventions, Know-How or other intellectual property rights by or on
behalf of either Party or its Affiliates or its or their (sub)licensees (or
Sublicensees) under or in connection with this Agreement to be under an
obligation to assign to such Party their rights in any Inventions, Know-How,
Patents and other intellectual property to the extent related to the Compound or
Licensed Product, except where Applicable Laws requires otherwise and except in
the case of governmental, not-for-profit and public institutions that have
standard policies against such an assignment and except in the case of generally
applicable (i.e., applicable generally to products other than the Licensed
Product) Inventions, Know-How, Patents and other intellectual property (in each
case, a suitable license or right to obtain such a license, shall be obtained).
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-28-

 
 
(e)            
Ownership of Product Trademarks. Subject to Section 11.3 (Effect of
Termination), as between the Parties, (i) EverInsight shall own all right, title
and interest in and to the Product Trademarks in the Territory, (ii) EverInsight
shall have the right to market the Licensed Product in the Licensed Field in the
Territory under the Product Trademarks and all goodwill associated therewith
will inure to the benefit of EverInsight and (iii) VistaGen may not use the
Product Trademarks without obtaining a proper trademark license from EverInsight
(except to the extent necessary to perform its obligations under this
Agreement).
 
(f)            
Ownership of Corporate Names. As between the Parties, each Party shall retain
all right, title and interest in and to its Corporate Names.
 
(g)            
Ownership of Development Data. Subject to ARTICLE 2 (Licenses) and Section 11.3
(Effect of Termination), EverInsight shall own EverInsight Development Data and
VistaGen shall own VistaGen Development Data.
 
9.2            
Patent Prosecution and Maintenance.
 
(a)            
VistaGen shall have the first right, but not the obligation, to control the
preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of all Licensed Patents and
Joint Patents, both in and outside the Territory, by counsel of its own choice,
except that such counsel in the Territory shall be reasonably acceptable to
EverInsight (such acceptance not to be unreasonably withheld, delayed or
conditioned). VistaGen shall consult with EverInsight and keep EverInsight
informed of the status of such Patents in the Territory and also in the US and
EU, and shall promptly provide EverInsight with all material correspondence
received from any patent authority in the Territory and also in the US and EU in
connection therewith. In addition, VistaGen shall promptly provide EverInsight
with drafts of all proposed material filings and correspondence to any patent
authority in the Territory and also in the US and EU with respect to such
Patents for EverInsight’s review and comment at least thirty (30) days prior to
the submission of such proposed filings and correspondence. VistaGen shall
confer with EverInsight and consider in good faith EverInsight’s comments prior
to submitting such filings and correspondence, provided that EverInsight
provides such comments within fifteen (15) days (or a shorter period reasonably
designated by VistaGen if fifteen (15) days is not practicable given the filing
deadline) of receiving the draft filings and correspondence from VistaGen.
VistaGen shall also keep EverInsight informed as to the payment schedule for
patent maintenance fee for the Licensed Patents and Joint Patents. VistaGen
shall be responsible for the costs and expenses incurred by VistaGen for the
preparation, filing, prosecution and maintenance of the Licensed Patents and
Joint Patents both in and outside the Territory. For the avoidance of doubt,
VistaGen shall be responsible for all costs incurred prior to the Effective Date
with respect to the prosecution and maintenance of any Licensed Patents. If
EverInsight reasonably determines that a Licensed Patent added after the
Effective Date (other than Patent Rights added by an In-License Agreement that
EverInsight has accepted pursuant to Section 2.4(b)(1) (In-License Agreements))
or Joint Patent that EverInsight subsequently determines is of low value to
EverInsight, then EverInsight has the right upon at least sixty (60) days’ prior
written notice to remove such Licensed Patent or Joint Patent from the Licensed
Technology hereunder, in which case, following delivery of such notice to
VistaGen, (1) the license of Licensed Technology to EverInsight under Section
2.1 (License to EverInsight) as to such Licensed Patent or Joint Patent shall be
terminated; (2) the claims of such Licensed Patent or Joint Patent, as the case
may be, shall be excluded from Valid Claim; and (3) if requested by VistaGen,
EverInsight shall assign, and shall cause its Affiliates and its and their
(sub)licensees and Sublicensees to so assign, to VistaGen, without additional
compensation, EverInsight’s right, title and interest in and to the relevant
Joint Patent (provided that EverInsight shall retain a non-exclusive, fully
paid, royalty free, sublicenseable (through multiple tiers), perpetual and
irrevocable license and right under the Joint Patent assigned to VistaGen).
 
(b)            
In the event that VistaGen desires to abandon or cease prosecution or
maintenance of any Licensed Patent in the Territory (or any jurisdiction
therein) or any Joint Patent anywhere in the world, VistaGen shall provide
reasonable prior written notice to EverInsight of such intention to abandon
(which notice shall, to the extent possible, be given no later than thirty (30)
days prior to the next deadline for any action that must be taken with respect
to any such Patent in the relevant patent office). In such case, upon
EverInsight’s written election provided no later than twenty (20) days after
such notice from VistaGen, EverInsight shall have the right to assume
prosecution and maintenance of such Licensed Patent or Joint Patent at
EverInsight’s sole cost and expense. If EverInsight does not provide such
election within twenty (20) days after such notice from VistaGen, VistaGen may,
in its sole discretion, abandon or cease prosecution and maintenance of such
Patent in the Territory (or the relevant jurisdiction).
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-29-

 
 
(c)            
EverInsight shall have the sole right, but not the obligation, to control the
preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of all EverInsight Patents
throughout the world, at EverInsight’s own cost and expense.
 
9.3            
Cooperation of the Parties. Each Party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of Patents under Section 9.2
(Patent Prosecution and Maintenance), at its own cost. Such cooperation
includes: (a) executing all papers and instruments, or requiring its employees
or contractors, to execute such papers and instruments, so as enable the
applicable Party to apply for and to prosecute patent applications in any
country as permitted by Section 9.2 (Patent Prosecution and Maintenance); and
(b) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution or maintenance of
any such patent applications.
 
9.4            
Infringement by Third Parties.
 
(a)            
Notice. In the event that either VistaGen or EverInsight becomes aware of any
infringement or threatened infringement by a Third Party of any Licensed Patent
or Joint Patent in and/or outside the Territory, which infringing activity
involves the using, making, importing, offering for sale and/or selling of a
Licensed Product or any product that falls within the scope of the Licensed
Patents (regardless of whether or not EverInsight and/or VistaGen is currently
Developing using, making, importing, offering for sale, selling, and/or
otherwise Commercializing the same Licensed Product), or the submission to a
Party or a Regulatory Authority in and/or outside the Territory of an
application for a product referencing a Licensed Product, or any declaratory
judgment or equivalent action challenging any Licensed Patent or Joint Patent in
and/or inside the Territory in connection with any such infringement (each, a
“Product Infringement”), it will promptly notify the other Party in writing to
that effect. Any such notice shall include evidence to support an allegation of
infringement or threatened infringement, or declaratory judgment or equivalent
action, by such Third Party.
 
(b)            
Enforcement of Licensed Patents and Joint Patents. To the extent permitted by
the Pherin License, EverInsight shall have the first right, as between VistaGen
and EverInsight, but not the obligation, to bring an appropriate suit or take
other action against any Person or entity engaged in, or to defend against, such
Product Infringement in the Territory of any Licensed Patent or Joint Patent, at
its own expense and by counsel of its own choice. VistaGen shall have the right,
at its own expense, to be represented in any such action in the Territory by
counsel of its own choice, and EverInsight and its counsel will reasonably
cooperate with VistaGen and its counsel in strategizing, preparing and
prosecuting any such action or proceeding. If EverInsight fails to bring an
action or proceeding in the Territory with respect to such Product Infringement
of any Licensed Patent or Joint Patent within (A) ninety (90) days following the
notice of alleged infringement or declaratory judgment or (B) sixty (60) days
before the time limit, if any, set forth in the Applicable Laws for the filing
of such actions, whichever comes first, VistaGen shall have the right, but not
the obligation, to bring and control any such action in the Territory at its own
expense and by counsel of its own choice, and EverInsight shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice. Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to Product Infringement of any Licensed Patent or Joint
Patent, or settlement of the same, shall be used (A) first, to reimburse the
Parties’ documented out-of-pocket legal expenses relating to the action or
proceeding; and (B) any remainder after such reimbursement is made shall be
retained by the enforcing Party, provided, that if EverInsight is the enforcing
Party, then to the extent that any award or settlement (whether by judgment or
otherwise) with respect to any Licensed Patent or Joint Patent is attributable
to loss of sales or profits with respect to a Licensed Product in the Licensed
Field in the Territory, such amounts (except punitive damages) that may be
recovered or realized by EverInsight after reimbursement of enforcement cost
shall be considered Net Sales and subject to the royalty obligations under
Section 8.4 (Royalty Payments) and the commercial Milestone Payment obligations
under Section 8.3 (Commercial Milestones) (provided that such amount shall be
evenly spread (on Calendar Quarterly basis) over the time period during which
the lost sales or profits occurred for the purpose of determine aggregate annual
Net Sales, royalty tiers and achievement of commercial milestones).
Notwithstanding anything to the contrary in this Article 9, in the event that
patent enforcement or patent defense litigation regarding the Licensed Patents
occurs in multiple countries, within or outside the Territory, then VistaGen
shall have the first right but not the obligation to bring an appropriate suit
or take other appropriate action.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-30-

 
 
(c)            
Cooperation. In the event a Party brings an action in accordance with this
Section 9.4 (Infringement by Third Parties), the other Party shall cooperate
fully at its own expense, including, if required to bring such action, and
providing access to relevant documents and other evidence including, without
limitation, making its employees available at reasonable business hours to the
Party’s counsel for all pre-trial and trial proceedings, as well as the
furnishing of a power of attorney or being named as a party to such action as
may reasonably be necessary.
 
(d)            
Other Infringement. VistaGen shall have the sole right, but not the obligation,
to bring and control, at its own cost and expense, any legal action in
connection with any Product Infringement of any Licensed Patent or Joint Patent
outside the Territory and any legal action in connection with any infringement
of any Licensed Patent that is not a Product Infringement; provided, however,
that such legal action is not combined with a legal action involving a Product
Infringement. The Parties shall jointly control any legal action in connection
with any infringement of any Joint Patent anywhere in the world that is not a
Product Infringement and is not combined with a Product Infringement legal
action. Any recovery or damages realized as a result of such action or
proceeding with respect to Product Infringement of any Licensed Patent or Joint
Patent shall be used (A) first, but only if a Joint Patent was the subject of
such legal action, to reimburse the Parties’ documented out-of-pocket legal
expenses relating to such action or proceeding; and (B) any remainder after such
reimbursement, if applicable, shall be retained by the Party initiating such
action or proceeding (or, in the case of Joint Patent, shared by the Parties
equally).
 
(e)            
Effect of Pherin License. The Parties acknowledge that provisions of the Pherin
License may affect the standing and ability of a Party to bring and control
infringement litigation, notwithstanding the contemplated allocation of
litigation-related enforcement rights as between the Parties in this Agreement.
 
9.5            
Infringement Claims by Third Parties. If the Exploitation of a Licensed Product
in the Licensed Field in the Territory pursuant to this Agreement results in, or
is reasonably expected to result in, any claim, suit or proceeding by a Third
Party against EverInsight or any of its Affiliates or Sublicensees alleging
infringement by EverInsight or any of its Affiliates or its or their
Sublicensees, distributors or customers (a “Third Party Infringement Claim”),
including any defense or counterclaim in connection with a Product Infringement
action initiated pursuant to Section 9.4(b) (Enforcement of Licensed Patents and
Joint Patents), the Party first becoming aware of such alleged infringement
shall promptly notify the other Party thereof in writing. As between the
Parties, subject to ARTICLE 13 (Indemnification; Liability): (a) VistaGen shall
be responsible for defending any such claim, suit or proceeding at its sole cost
and expense, using counsel of VistaGen’s choice; (b) EverInsight may participate
in any such claim, suit or proceeding with counsel of its choice at its sole
cost and expense; provided that VistaGen shall retain the right to control such
claim, suit or proceeding; (c)EverInsight shall, and shall cause its Affiliates
to, assist and co-operate with VistaGen, as VistaGen may reasonably request from
time to time, in connection with its activities set forth in this Section 9.5
(Infringement Claims by Third Parties), including where necessary, furnishing a
power of attorney solely for such purpose or joining in, or being named as a
necessary party to, such action, providing access to relevant documents and
other evidence and making its employees available at reasonable business hours;
provided that VistaGen shall reimburse EverInsight for its reasonable and
verifiable out-of-pocket costs and expenses incurred in connection therewith;
(d) VistaGen shall keep EverInsight reasonably informed of all material
developments in connection with any such claim, suit or proceeding; (e) VistaGen
agrees to provide EverInsight with copies of all material pleadings filed in
such action and to allow EverInsight reasonable opportunity to participate in
the defense of the Claims; and (f) any damages, or awards, including royalties,
incurred or awarded in connection with any Third Party Infringement Claim
defended under this Section 9.5 (Infringement Claims by Third Parties) shall be
borne by VistaGen, and VistaGen shall indemnify and hold EverInsight Indemnitee
harmless from such Third Party Infringement Claim pursuant Section 13.1(d).
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-31-

 
 
9.6            
Invalidity or Unenforceability Defenses or Actions. Each Party shall promptly
notify the other Party in writing of any alleged or threatened assertion of
invalidity or unenforceability of any of the Licensed Patents, Joint Patents or
EverInsight Patents worldwide, by a Third Party and of which such Party becomes
aware. As between the Parties: (a) VistaGen and EverInsight shall coordinate
with each other to defend and control the defense of the validity and
enforceability of any Joint Patents in the Territory and share the cost and
expense thereof; (b) VistaGen shall have the first right, but not the
obligation, to defend and control the defense of the validity and enforceability
of any Licensed Patents, at its sole cost and expense, using counsel of
VistaGen’s choice; (c) EverInsight shall have the first right, but not the
obligation, to defend and control the defense of the validity and enforceability
of any EverInsight Patents, at its sole cost and expense, using counsel of
EverInsight’s choice; provided however that, notwithstanding the foregoing,
Section 9.4 shall control with respect to any such claim that is a Product
Infringement or is a counter claim in an enforcement action against a Project
Infringement. For purposes of this Section 9.6 (Invalidity or Unenforceability
Defenses or Actions), the Party defending and controlling the defense of the
validity and enforceability pursuant to the foregoing sentence with respect to a
Patent shall be the “Controlling Party”. With respect to any such claim, suit or
proceeding in the Territory under this Section 9.6 (Invalidity or
Unenforceability Defenses or Actions), the non-Controlling Party may participate
in such claim, suit or proceeding with counsel of its choice at its sole cost
and expense; provided that the Controlling Party shall retain control of the
defense in such claim, suit or proceeding. If the Controlling Party elects not
to defend the applicable Patents in a suit, then the Controlling Party shall
notify the non-Controlling Party of such election at least sixty (60) days
before the time limit, if any, set forth in Applicable Laws for defending such
actions, with the proviso that if the Controlling Party is VistaGen, then, to
the extent permitted under the Pherin License, EverInsight shall have the right,
but not the obligation, for any such Invalidity or Unenforceability Defenses or
Actions, to assume control of the defense of any such claim, suit or proceeding
at its sole cost and expense. The non-Controlling Party in such an action shall,
and shall cause its Affiliates to, assist and co-operate with the Controlling
Party, as such Controlling Party may reasonably request from time to time. in
connection with its activities set forth in this Section 9.6 (Invalidity or
Unenforceability Defenses or Actions), including where necessary, furnishing a
power of attorney solely for such purpose or joining in, or being named as a
necessary party to, such action, providing access to relevant documents and
other evidence and making its employees available at reasonable business hours;
provided that the Controlling Party shall reimburse the non-Controlling Party
for its reasonable and verifiable out-of-pocket costs and expenses incurred in
connection therewith. In connection with any activities with respect to a
defense, claim or counterclaim relating to the Licensed Patents, EverInsight
Patents or Joint Patents licensed under Section 2.1 (License to EverInsight) or
Section 2.2 (License to VistaGen), the Controlling Party shall (i) consult with
the non-Controlling Party as to the strategy for such activities, (ii) consider
in good faith any comments from the non-Controlling Party and (iii) keep the
non-Controlling Party reasonably informed of any material steps taken and
provide copies of all material documents filed, in connection with such defense,
claim or counterclaim.
 
9.7            
Consent for Settlement. Neither Party shall unilaterally enter into any
settlement or compromise of any action or proceeding under this ARTICLE 9
(Intellectual Property Rights) that would in any manner alter, diminish, or be
in derogation of the other Party’s rights under this Agreement or otherwise
without the prior written consent of such other Party, which shall not be
unreasonably withheld, conditioned or delayed.
 
9.8            
Common Ownership under Joint Research Agreement. Notwithstanding anything to the
contrary in this ARTICLE 9, no Party shall have the right to make an election
under 35 U.S.C. 102(c) when exercising its rights under this ARTICLE 9 without
the prior written consent of the other Party. With respect to any such permitted
election, the Parties shall co-ordinate their activities with respect to any
submissions, filings or other activities in support thereof. The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in 35 U.S.C. 100(h).
 
9.9            
Patent Extensions. VistaGen and EverInsight shall jointly, following
consultation with each other, have decision making authority regarding, and they
shall cooperate with each other, in obtaining, patent term restoration,
supplemental protection certificates or their equivalents, and patent term
extensions with respect to the Licensed Patents, Joint Patents, and EverInsight
Patents in the Territory where applicable. If mutually agreed, EverInsight shall
file for such extensions at the Parties’ shared cost and expense. If the Parties
cannot agree, the matter will be referred to the JSC for decision pursuant to
Section 3.3 (JSC Decision Making).
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-32-

 
 
9.10            
Trademarks. VistaGen and EverInsight shall provide to the other Party prompt
written notice of any actual or threatened infringement of the Product
Trademarks or Licensed Trademarks in the Territory and of any actual or
threatened Claim that the use of the Product Trademarks or Licensed Trademarks
in the Territory violates the rights of any Third Party, in each case, of which
such Party becomes aware. EverInsight shall have the right to select and
register, and shall own and be responsible for, at its expense, all Product
Trademarks, trade names, branding or logos related to the Compound or Licensed
Product in the Licensed Field in the Territory. EverInsight shall have the sole
right to take such action as EverInsight deems necessary against a Third Party
based on any alleged, threatened or actual infringement, dilution,
misappropriation or other violation of or unfair trade practices or any other
like offense relating to, the Product Trademarks by a Third Party in the
Territory at its sole cost and expense and using counsel of its own choice and
EverInsight shall retain any damages or other amounts collected in connection
therewith.
 
9.11            
Licensed Trademarks. If EverInsight is lawfully required by any Regulatory
Authority or otherwise desires to use any of the Licensed Trademarks or any
other Trademark used by VistaGen (either in connection with or in lieu of
Product Trademarks selected by EverInsight) to market, promote, distribute
and/or sell any Licensed Product in the Licensed Field outside the Territory for
the purpose of Commercialization of the relevant Licensed Product in a
jurisdiction in the Territory, EverInsight shall promptly notify VistaGen, and
VistaGen shall immediately grant EverInsight an exclusive, fully-paid,
royalty-free and sublicensable license to use such Licensed Trademark or such
other Trademark solely in connection with the Commercialization of the relevant
Licensed Product in the Licensed Field in such jurisdiction in the Territory;
provided that any such license shall automatically terminate upon the expiration
or termination of this Agreement with respect to such Licensed Product in such
jurisdiction.
 
ARTICLE 10 CONFIDENTIALITY; PUBLICATION
 
10.1            
Duty of Confidence. Subject to the other provisions of this ARTICLE 10
(Confidentiality; Publication):
 
(a)            
all Confidential Information disclosed by a Party (the “Disclosing Party”) or
its Affiliates under this Agreement will be maintained in confidence and
otherwise safeguarded by the recipient Party (the “Receiving Party”) and its
Affiliates using at least the same standard of care as the Receiving Party uses
to protect its own proprietary or Confidential Information (but in no event less
than reasonable care);
 
(b)            
the Receiving Party, its Affiliates and Representatives may only use any such
Confidential Information for the purposes of performing its obligations or
exercising its rights under this Agreement; and
 
(c)            
the Receiving Party may disclose Confidential Information of the Disclosing
Party only to: (i) the Receiving Party’s Affiliates; and (ii) employees,
directors, agents, contractors, Subcontractors, consultants and advisers of the
Receiving Party and its Affiliates and, in the case of EverInsight as the
Receiving Party, its Sublicensees, in each case to the extent reasonably
necessary for the purposes of, and for those matters undertaken pursuant to,
this Agreement (collectively, the “Representatives”); provided, that such
Representatives are bound to maintain the confidentiality, and not to make any
unauthorized use, of the Confidential Information in a manner consistent with
this ARTICLE 10 (Confidentiality; Publication).
 
10.2            
Exceptions. The foregoing obligations as to particular Confidential Information
of a Disclosing Party shall not apply to the extent that the Receiving Party can
demonstrate by competent evidence that such Confidential Information:
 
(a)            
is known by the Receiving Party at the time of its receipt, and not through a
prior disclosure by the Disclosing Party, as demonstrated by documentation or
other competent proof of the Receiving Party, but excluding Joint Inventions or
the terms of this Agreement;
 
(b)            
is in the public domain by use and/or publication before its receipt from the
Disclosing Party, or thereafter enters the public domain through no fault of, or
breach of this Agreement by, the Receiving Party;
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-33-

 
 
(c)            
is subsequently disclosed to the Receiving Party on a non-confidential basis by
a Third Party who, to the Receiving Party’s knowledge after reasonable inquiry,
may lawfully do so and is not under an obligation of confidentiality to the
Disclosing Party; or
 
(d)            
is developed by the Receiving Party independently and without use of or
reference to any Confidential Information disclosed to, or materials provided
to, it by or on behalf of the Disclosing Party, as shown by contemporaneous
written documents of the Receiving Party.
 
10.3            
Authorized Disclosures. Notwithstanding the obligations set forth in Section
10.1 (Duty of Confidence), the Receiving Party may disclose Confidential
Information of the Disclosing Party and the terms of this Agreement to the
extent such disclosure is reasonably necessary for such Disclosing Party to
perform its obligations or exercise its rights under this Agreement, in the
following instances:
 
(a)            
filing or prosecuting of Patents as permitted by this Agreement;
 
(b)            
enforcing the Receiving Party’s rights under this Agreement or performing the
Receiving Party’s obligations under this Agreement;
 
(c)            
in Regulatory Filings for Licensed Product that such Party has the right to file
under this Agreement;
 
(d)            
prosecuting or defending litigation as permitted by this Agreement;
 
(e)            
to the Receiving Party’s Representatives and actual or potential Sublicensees
(in the case of EverInsight), in each case, who have a need to know such
Confidential Information in order for the Receiving Party to exercise its rights
or fulfill its obligations under this Agreement; provided, in each case, that
any such Person agrees to be bound by terms of confidentiality and non-use (or,
in the case of the Receiving Party’s attorneys and independent accountants, such
Person is obligated by applicable professional or ethical obligations) at least
as restrictive as those set forth in this ARTICLE 10 (Confidentiality;
Publication);
 
(f)            
to actual or potential investors, investment bankers, lenders, other financing
sources or acquirers (and attorneys and independent accountants thereof) in
connection with potential investment, acquisition, collaboration, merger, public
offering, due diligence or similar investigations by such Third Parties or in
confidential financing documents; provided, in each case, that any such Third
Party agrees to be bound by terms of confidentiality and non-use (or, in the
case of the Receiving Party’s attorneys and independent accountants, such Third
Party is obligated by applicable professional or ethical obligations) that are
no less stringent than those contained in this Agreement (except to the extent
that a shorter confidentiality period is customary in the industry); and
 
(g)            
such disclosure is required by court order, judicial or administrative process
or Applicable Laws; provided that in such event the Receiving Party shall
promptly inform the Disclosing Party of such required disclosure and provide the
Disclosing Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is disclosed as required by court
order, judicial or administrative process or Applicable Laws shall remain
otherwise subject to the confidentiality and non-use provisions of this ARTICLE
10 (Confidentiality; Publication), and the Receiving Party shall take all steps
reasonably necessary, including seeking of confidential treatment or a
protective order, to ensure the continued confidential treatment of such
Confidential Information.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-34-

 
 
10.4            
Publication. Prior to publishing or presenting the results of any studies
carried out under this Agreement or otherwise related to the Compound or
Licensed Product, the publishing or presenting Party shall submit the draft of
the publication or presentation to the other Party no later than forty-five (45)
calendar days prior to the planned submission for publication or presentation
for the other Party’s review and comment. The publishing or presenting Party
shall: (a) consider in good faith any comments thereto provided by the other
Party within such review period; and (b) remove any Confidential Information of
the other Party if requested by the other Party. The other Party shall be deemed
to have consented to such publication or presentation if it has not sent any
response to the publishing or presenting Party’s request within thirty (30)
calendar days of receipt of the draft publication or presentation from the
publishing or presenting Party. The other Party may reasonably request a
reasonable delay in publication or presentation in order to protect patentable
information. If the other Party reasonably requests a delay, then the publishing
or presenting Party shall, and shall ensure that its Affiliate(s) or the
Sublicensee(s) shall, delay submission or presentation for a period of sixty
(60) calendar days (or such shorter period as may be mutually agreed by the
Parties) to enable the other Party to file patent applications protecting the
other Party’s rights in such information.
 
10.5            
Publicity/Use of Names. The Parties intend to agree upon the content of one (1)
or more press releases, the release of which the Parties shall coordinate in
order to accomplish such release promptly upon execution of this Agreement.
Other than as set forth in the prior sentence, no other disclosure of the
existence, or the terms, of this Agreement may be made by either Party or its
Affiliates, and neither Party shall use the name, trademark, trade name or logo
of the other Party, its Affiliates or their respective employee(s) in any
publicity, promotion, news release or disclosure relating to this Agreement or
its subject matter, without the prior express written permission of the other
Party, except as may be required by Applicable Laws. Notwithstanding the above,
each Party and its Affiliates may disclose on its website, in news releases, its
promotional materials and other disclosures relating to this Agreement that the
other Party is a development and commercialization partner of such Party for the
Licensed Product in the Territory and may use the other Party’s name and logo in
conjunction with such disclosure. Notwithstanding the foregoing:
 
(a)            
A Party may disclose this Agreement and its terms, and material developments or
material information generated under this Agreement, in news releases and
securities filings with the U.S. Securities and Exchange Commission (“SEC”) (or
equivalent foreign agency) to the extent required by Applicable Laws after
complying with the procedure set forth in this Section 10.5 (Publicity/Use of
Names). In such event, the Party seeking to make such disclosure will prepare a
draft of such disclosure together with, if applicable, a confidential treatment
request to request confidential treatment for this Agreement and proposed
redacted version of this Agreement, and the other Party agrees to promptly (and
in any event, no less than three (3) Business Days after receipt of such request
for disclosure required for 8-K and no less than five (5) Business Days for
other disclosure, including, if applicable, proposed redactions) give its input
in a reasonable manner in order to allow the Party seeking disclosure to file
its request within the time lines prescribed by applicable SEC regulations. The
Party seeking such disclosure shall exercise Commercially Reasonable Efforts to
obtain confidential treatment of this Agreement from the SEC as represented by
the redacted version reviewed and agreed upon in good faith by the other Party.
 
(b)            
Further, each Party acknowledges that the other Party may be legally required,
or may be required by the listing rules of any exchange on which the other
Party’s or its Affiliate’s securities are traded or advised by its counsel, to
make public disclosures (including in filings with the SEC or other agency) of
certain material developments or material information generated under this
Agreement and agrees that each Party may make such disclosures as required by
law, listing rules or advice; provided that the Party seeking such disclosure
shall provide the other Party with a copy of the proposed text of such
disclosure sufficiently in advance of the scheduled release to afford such other
Party a reasonable opportunity to review and comment thereon.
 
(c)            
If either Party desires to issue a press release or make a public announcement
concerning the material terms of this Agreement or the Development,
Commercialization or Exploitation of the Compound or the Licensed Product under
this Agreement, such as the achievement of Regulatory Approvals of the Licensed
Product or data from a clinical trial, such Party shall provide the other Party
with the proposed text of such announcement for prior review and, except to the
extent such press release or public announcement is permitted by subsection (a)
or (b) above, approval by such other Party.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-35-

 
 
(d)            
The Parties agree that after a public disclosure has been made or a press
release or other public announcement has been issued in compliance with
subsection (a), (b) or (c) hereof, each Party may make subsequent public
disclosures or issue press releases or other public announcements disclosing the
same content without having to obtain the other Party’s prior consent and
approval.
 
10.6            
Reporting of Financial Information. From and after the Effective Date, to the
extent required by the SEC (or equivalent foreign agency) in connection with
EverInsight or an Affiliate of EverInsight registering securities in a public
offering, VistaGen shall (a) cooperate with EverInsight or its Affiliates and
their respective accountants and auditors by providing copies of books, and
records related to the Licensed Product as EverInsight may reasonably request in
connection with the preparation by EverInsight or its Affiliates of historical
and pro forma financial statements related to the Licensed Product as may be
required to be included in any filing made by EverInsight or any of its
Affiliates under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder,
including Regulation S-X (or equivalent foreign laws and regulations) and (b)
without limiting the foregoing, shall provide EverInsight with such information
as is required for EverInsight or its Affiliates to prepare audited “carve out”
financial statements related to the Licensed Product, for the three (3) Calendar
Years prior to the Effective Date (or such shorter period as agreed to by
EverInsight) and information requested by EverInsight and reasonably necessary
to prepare any applicable pro forma financial information required to be filed
by EverInsight with the SEC (or equivalent foreign agency). EverInsight may also
derive such “carve out” financial statements from VistaGen’s historical
financial statements and accurately present in all material respects the
financial position of the Licensed Product in the Licensed Field in the
Territory as of the dates thereof. EverInsight shall (i) submit to VistaGen any
proposed filing containing or incorporating by reference any financial
statements provided to EverInsight under this Section 10.6 (Reporting of
Financial Information) as far in advance as reasonably practicable (and in no
event, unless inconsistent with Applicable Laws, less than fifteen (15) days
prior to the anticipated date of filing) so as to provide VistaGen a reasonable
opportunity to comment thereon and (ii) in good faith consider incorporating
such comments. All information of VistaGen obtained by or on behalf of
EverInsight under this Section 10.6 (Reporting of Financial Information) shall
be deemed Confidential Information of VistaGen.
 
10.7            
Privileged Communications. In furtherance of this Agreement, it is expected that
the Parties may, from time to time, disclose to one another privileged
communications with counsel, including opinions, memoranda, letters and other
written, electronic and verbal communications. Such disclosures are made with
the understanding that they shall remain confidential in accordance with this
ARTICLE 10 (Confidentiality; Publication), that they will not be deemed to waive
any applicable attorney-client or attorney work product or other privilege and
that they are made in connection with the shared community of legal interests
existing between VistaGen and EverInsight, including the community of legal
interests in avoiding infringement of any valid, enforceable patents of Third
Parties and maintaining the validity of the Licensed Patents, EverInsight
Patents and Joint Patents. In the event of any litigation (or potential
litigation) with a Third Party related to this Agreement or the subject matter
hereof, the Parties shall, upon either Party’s request, enter into a reasonable
and customary joint defense or common interest agreement. In any event, each
Party shall consult in a timely manner with the other Party before engaging in
any conduct (e.g., producing Information or documents) in connection with
litigation or other proceedings that could conceivably implicate privileges
maintained by the other Party. Notwithstanding anything contained in this
Section 10.7 (Privileged Communications), nothing in this Agreement shall
prejudice a Party’s ability to take discovery of the other Party in disputes
between them relating to the Agreement and no information otherwise admissible
or discoverable by a Party shall become inadmissible or immune from discovery
solely by this Section 10.7 (Privileged Communications).
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-36-

 
 
ARTICLE 11 TERM AND TERMINATION
 
11.1            
Term. Unless earlier terminated as permitted by this Agreement, the term of this
Agreement will commence upon the Effective Date and continue in full force and
effect, on a jurisdiction-by-jurisdiction and Licensed Product-by-Licensed
Product basis, until expiration of the Royalty Term for such Licensed Product in
such jurisdiction the Territory (the “Term”). Following the expiration (but not
the earlier termination) of the Royalty Term for a Licensed Product in a
jurisdiction in the Territory, the grants in Section 2.1 (Licenses to
EverInsight) shall continue and become exclusive, fully-paid, royalty-free, and
irrevocable for such Licensed Product (existing at the time of such expiration)
in such jurisdiction. For clarity, (a) upon the expiration (but not the earlier
termination) of the Term, the grants in Section 2.1 (Licenses to EverInsight)
shall become exclusive, fully-paid, royalty-free, and irrevocable in their
entirety solely as to the Licensed Product in the Territory at the time of such
expiration and (b) upon the expiration (but not the earlier termination) of the
Term, the grant in Section 2.2 (License to VistaGen) shall become an exclusive,
perpetual, fully- paid, royalty-free and irrevocable license under the
EverInsight Technology to Exploit the Licensed Product (existing at the time of
such expiration) in the Licensed Field outside the Territory, in each case with
the right to grant sublicenses.
 
11.2            
Termination.
 
(a)            
Automatic Termination for Nonpayment of Upfront Payment. If EverInsight fails to
pay VistaGen the upfront payment set forth in Section 8.1 (Upfront Payment)
within thirty (30) Business Days after the Effective Date; then, in any such
case, this Agreement will automatically and immediately terminate.
 
(b)            
Termination by EverInsight for Convenience. At any time, EverInsight may
terminate this Agreement (either in its entirety or on a Licensed
Product-by-Licensed Product and jurisdiction-by-jurisdiction basis), at its sole
discretion and for any reason or no reason, by providing written notice of
termination to VistaGen, which notice includes an effective date of termination
at least [*****] after the date of the notice.
 
(c)            
Termination for Cause. If either VistaGen or EverInsight believes that the other
Party is in material breach of its obligations hereunder, then the non-breaching
Party may deliver notice of such breach to the other Party. The allegedly
breaching Party shall have (i) [*****] Business Days in the case of a payment
breach and or (ii) [*****] Business Days in the case of a non-payment breach, to
cure such breach from the receipt of the notice. If the allegedly breaching
Party fails to cure that breach within the applicable period set forth above, or
has not undertaken reasonable steps to cure the breach if a complete cure is not
reasonably to be expected within such period, then the Party originally
delivering the notice of breach may terminate this Agreement on written notice
of termination. Any right to terminate this Agreement under this Section 11.2(c)
(Termination for Cause) shall be stayed and the applicable cure period tolled in
the event that, during such cure period, the Party alleged to have been in
material breach shall have initiated dispute resolution in accordance with
Section 14.10 (Dispute Resolution) with respect to the alleged breach, which
stay and tolling shall continue until such dispute has been resolved in
accordance with Section 14.10 (Dispute Resolution). If a Party is determined to
be in material breach of this Agreement, the other Party may terminate this
Agreement if the breaching Party fails to cure the breach within thirty (30)
Business Days after the conclusion of the dispute resolution procedure (and such
termination shall then be effective upon written notification from the notifying
Party to the breaching Party).
 
(d)            
Termination for Patent Challenge. VistaGen may terminate this Agreement
immediately upon prior written notice to EverInsight if EverInsight or its
Affiliates or its or their Sublicensees, individually or in association with any
other person or entity, directly or indirectly, commences or participates in a
Challenge to the validity or enforceability of any Licensed Patents, unless
EverInsight, such Affiliate or Sublicensee dismisses or withdraws such Challenge
within [*****] days, or in the case of a Challenge by a Sublicensee, EverInsight
terminates the sublicense agreement with such Sublicensee within [*****] days.
EverInsight may terminate the license granted by EverInsight to VistaGen this
Agreement (but retain the license granted by VistaGen to EverInsight hereunder)
immediately upon prior written notice to VistaGen if VistaGen or its Affiliates
or its or their Sublicensees, individually or in association with any other
person or entity, directly or indirectly, commences or participates in a
Challenge to the validity or enforceability of any EverInsight Patents, unless
VistaGen, such Affiliate or Sublicensee dismisses or withdraws such Challenge
within [*****] days, or in the case of a Challenge by a Sublicensee, VistaGen
terminates the sublicense agreement with such Sublicensee within [*****] days.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-37-

 
 
(e)            
Termination for Bankruptcy. This Agreement may be terminated at any time during
the Term by either Party upon the other Party’s filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided that in the case of any involuntary bankruptcy
proceeding such right to terminate shall only become effective if the Party
consents to the involuntary bankruptcy or such proceeding is not dismissed
within [*****] days after the filing thereof.
 
11.3            
Effect of Termination. Upon termination of this Agreement by either Party, the
following consequences shall apply and shall be effective as of the effective
date of such termination (if this Agreement is terminated on a Licensed
Product-by-Licensed Product and jurisdiction-by-jurisdiction basis, then this
Section 11.3 shall only apply to the terminated Licensed Product in the
terminated jurisdiction):
 
(a)            
EverInsight’s license under Section 2.1 (License to EverInsight) shall terminate
and all milestone and any other payments accruing prior to the effective date of
termination will be paid by EverInsight on or before the termination date and
all reports and accountings that are due prior to the effective date of
termination shall be submitted by EverInsight on or before the termination date.
 
(b)            
If this Agreement is terminated in its entirety by VistaGen pursuant to Section
11.2(c) (Termination for Cause), 11.2(d) (Termination for Patent Challenge), or
11.2(e) (Termination for Bankruptcy), or if this Agreement is terminated by
EverInsight in its entirety pursuant to Section 11.2(b) (Termination by
EverInsight for Convenience), then EverInsight hereby grants to VistaGen,
effective only upon such termination, an exclusive (even as to EverInsight),
royalty-free, fully-paid, perpetual and irrevocable license, with the right to
grant sublicenses through multiple tiers, under the EverInsight Technology,
EverInsight Development Data and EverInsight Regulatory Documentation, to
Develop, make, have made, use, import, offer for sale, sell and otherwise
Commercialize or Exploit the Compound and any product containing the Compound
anywhere in the world in all fields of use. During a reasonable period of time
(but no more than six (6) months) after termination, EverInsight shall
reasonably cooperate with VistaGen to facility the transfer of the Development
and regulatory activities for the Compound and Licensed Product to VistaGen.
 
(c)            
If this Agreement is terminated by EverInsight pursuant to Section 11.2(c)
(Termination for Cause), or 11.2(e) (Termination for Bankruptcy), then VistaGen
may request, within [*****] days of such termination, that EverInsight enter
into good faith negotiations for no more than [*****] days concerning the terms
of an agreement with EverInsight granting to VistaGen an exclusive (even as to
EverInsight) license under the EverInsight Technology, EverInsight Development
Data and EverInsight Regulatory Documentation. If no agreement is reached, then
the license to VistaGen under Section 2.2 (License to VistaGen) shall terminate.
 
(d)            
If this Agreement is terminated in its entirety, VistaGen shall be solely
responsible for all future worldwide Development, Manufacture and
Commercialization of the Compound and Licensed Product in the Licensed Field, at
its sole cost and expense.
 
(e)            
If this Agreement is terminated in its entirety, each Party shall return to the
other Party or destroy, at the other Party’s election, all Confidential
Information of the other Party, including all copies thereof and all materials,
substances and compositions delivered or provided by or on behalf of the other
Party; except that (i) each Party may retain one copy of the other Party’s
Confidential Information for legal archival purpose, and neither Party shall be
required to delete or destroy any electronic back-up tapes or other electronic
back-up files that have been created solely by automatic or routine archiving
and back-up procedures; and (ii) if the Parties reach agreement with respect to
a license grant by EverInsight to VistaGen under clause (c) or VistaGen has
license rights under clause (b), then VistaGen shall not be required to return
or destroy EverInsight’s Confidential Information to the extent VistaGen has the
right to use such Confidential Information solely as necessary to practice such
license.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-38-

 
 
(f)            
If VistaGen automatically has license rights under clause 11.3(b) or the Parties
reach agreement with respect to a license grant by EverInsight to VistaGen under
clause 11.3(c) then:
 
(i)            
EverInsight shall deliver to VistaGen all Regulatory Filings and Regulatory
Approvals for the Compound and any Licensed Product, all EverInsight Development
Data and all EverInsight Know-How.
 
(ii)            
EverInsight shall (1) disclose to VistaGen all EverInsight Know-How, EverInsight
Development Data and all Joint Inventions to the extent not already known to
VistaGen, which may be necessary or reasonably useful for VistaGen to continue
to Develop, Manufacture and Commercialize the Compound and Licensed Product in
the Licensed Field; and (2), at VistaGen’s request, provide reasonable technical
assistance and transfer all EverInsight Know-How, EverInsight Development Data
and Joint Inventions necessary to Manufacture the Compound or Licensed Product
to VistaGen or its designee; provided that VistaGen shall reimburse EverInsight
for the reasonable cost and expense of such technical assistance.
 
(iii)            
EverInsight shall, at VistaGen’s request and election, introduce VistaGen to
EverInsight’s Third Party providers of clinical research, manufacturing and/or
distribution services and assign any contracts with such entities to VistaGen to
the extent such contracts (or portions thereof, such as a work order under a
master services agreement) relate solely to the Licensed Product and are
assignable to VistaGen.
 
(iv)            
EverInsight shall transfer to VistaGen all units of the Compound and the
Licensed Product in its possession, provided that VistaGen shall reimburse
EverInsight for the Cost of Goods of such units.
 
(v)            
EverInsight shall, and hereby does, effective on such termination, assign to
VistaGen all of EverInsight’s and its Affiliates’ right, title and interest in
and to any and all Product Trademarks and other trademarks used by EverInsight
and its Affiliates in the Territory in connection with its Development,
Manufacture or Commercialization of Licensed Product (excluding any such
trademarks that include, in whole or part, any corporate name or logo of
EverInsight or its Affiliates), including all goodwill therein, and EverInsight
shall promptly take such actions and execute such instruments, assignments and
documents as may be necessary to effect, evidence, register and record such
assignment.
 
11.4            
Survival. Expiration or termination of this Agreement shall not relieve any
Party of any obligation accruing prior to such expiration or termination, nor
shall expiration or any termination of this Agreement preclude either Party from
pursuing all rights and remedies it may have under this Agreement, at law or in
equity, with respect to breach of this Agreement. In addition, the provisions of
ARTICLE 1 (Definitions), subclauses (b) through (d) of Section 5.4 (Rights of
Reference), Section 8.8 (Taxes), Section 8.9 (Financial Records and Audit),
Section 8.10 (Audit Dispute), Section 9.1 (Ownership of Intellectual Property);
ARTICLE 10 (Confidentiality; Publicity), Section 11.3 (Effect of Termination),
this Section 11.4 (Survival), ARTICLE 13 (Indemnification; Liability), and
ARTICLE 14 (General Provisions) hereof shall survive the expiration or
termination of this Agreement. In addition, in the event that the this Agreement
is terminated by EverInsight pursuant to Section 11.2(c) (Termination for Cause)
and, pursuant to Section 11.3 (Effect of Termination), either VistaGen does not
timely request that EverInsight enter into good faith negotiations concerning
the terms of an agreement with VistaGen granting VistaGen a license under the
EverInsight Technology and EverInsight Development Data, or if no agreement is
timely reached, then the provisions of Sections 9.2 through 9.9 of ARTICLE 9
(Intellectual Property), solely with respect to Joint Inventions, shall also
survive the expiration or termination of this Agreement.
 
11.5            
Termination Not Sole Remedy. Termination is not the sole remedy under this
Agreement and, whether or not termination is effected, and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-39-

 
 
11.6            
Alternative Remedy for VistaGen’s Breach. In the event EverInsight would be
entitled to terminate this Agreement pursuant Section 11.2(c) for VistaGen’s
uncured material breach, but if EverInsight does not desire to exercise such
termination right, then, EverInsight may, in its sole discretion and without
waiving or releasing any right, claim or remedy for such breach, elect to
maintain this Agreement in full force and effect and reduce all future payments
due to VistaGen hereunder by [*****].
 
ARTICLE 12 REPRESENTATIONS AND WARRANTIES
 
12.1            
Representations and Warranties of Each Party. Each Party represents and warrants
to each other Parties as of the Effective Date that:
 
(a)            
it has the full right, power and authority to enter into this Agreement, to
perform its obligations hereunder;
 
(b)            
this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it;
 
(c)            
this Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);
 
(d)            
it is not under any obligation, contractual or otherwise, to any Person that
conflicts with or is inconsistent in any material respect with the terms of this
Agreement or that would impede the diligent and complete fulfillment of its
obligations hereunder; and
 
12.2            
Mutual Covenants.
 
(a)            
Employees, Consultants and Contractors. Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform Development activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign Inventions in a manner consistent with
the provisions of this Agreement.
 
(b)            
Debarment. Each Party represents, warrants and covenants to the other Parties
that it is not debarred or disqualified under the FFDCA, as may be amended, or
comparable laws in any country or jurisdiction other than the U.S., and it has
not employed or used, does not, and will not during the Term, employ or use the
services of any person who is debarred or disqualified, in connection with
activities relating to the Compound or any Licensed Product. In the event that
any Party becomes aware of the debarment or disqualification or threatened
debarment or disqualification of any person providing services to such Party,
including the Party itself or its Affiliates, that directly or indirectly relate
to activities contemplated by this Agreement, such Party shall immediately
notify the other Parties in writing and such Party shall cease employing,
contracting with, or retaining any such person to perform any such services.
 
(c)            
Compliance. Each Party covenants as follows:
 
(1)            
In the performance of its obligations under this Agreement, such Party shall
comply and shall cause its and its Affiliates’ employees and contractors to
comply with all Applicable Laws, including all export control, anti-corruption
and anti-bribery laws and regulations, and shall not cause such other Party to
be in violation of any Applicable Laws.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-40-

 
 
(2)            
Such Party and its and its Affiliates’ employees and contractors shall not, in
connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, pay, promise or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to a Public Official or
Entity or other person for purpose of obtaining or retaining business for or
with, or directing business to, any person, including, without limitation,
either Party. Each Party represents and warrants that as of the Effective Date,
such Party, and to its knowledge, its and its Affiliates’ employees and
contractors, have not directly or indirectly promised, offered or provided any
corrupt payment, gratuity, emolument, bribe, kickback, illicit gift or
hospitality or other illegal or unethical benefit to a Public Official or Entity
or any other person in connection with the performance of such Party’s
obligations under this Agreement, and each Party covenants that it and its
Affiliates’ employees and contractors shall not, directly or indirectly, engage
in any of the foregoing.
 
(3)            
Each Party shall have the right to suspend or terminate this Agreement in its
entirety where there is a credible finding, after a reasonable investigation,
that the other Party, in connection with performance of such other Party’s
obligations under this Agreement, has materially violated any anti-corruption or
anti-bribery laws or regulations.
 
(4)            
Each Party shall not, during the Term, assign, transfer, convey or otherwise
encumber its right, title and interest in (A) Licensed Technology, in the case
of VistaGen, in a manner that is inconsistent with the exclusive license granted
to EverInsight under Section 2.1 (Licenses to EverInsight) or (B) EverInsight
Technology, in the case of EverInsight, in a manner that is inconsistent with
the exclusive license granted to VistaGen under Section 2.2 (License to
VistaGen), in each case without the prior written consent of the other Party
(which consent shall not be unreasonably withheld, conditioned or delayed)
 
(5)            
Each Party shall not grant any right to any Third Party under the (A) Licensed
Technology (in the case of VistaGen) that would conflict with the rights granted
to EverInsight hereunder, or (B) EverInsight Technology (in the case of
EverInsight) that would conflict with the rights granted to VistaGen hereunder.
 
12.3            
Representations and Warranties by VistaGen. VistaGen represents and warrants to
EverInsight as of the Effective Date that:
 
(a)            
The patents and patent applications listed on Exhibit A constitute all Licensed
Patents existing as of the Effective Date (the “Existing Licensed Patents”);
 
(b)            
Except for [*****], VistaGen is the sole and exclusive owner of all Licensed
Technology, free and clear from any mortgages, pledges, liens, security
interests, conditional and installment sales agreements, encumbrances, charges
or claims of any kind, and has the right to grant the license to EverInsight as
purported to be granted under this Agreement;
 
(c)            
The Licensed Technology is complete, accurate, effective and capable of
achieving the Development and Manufacturing of the Compound and the Licensed
Product. The Parties hereby irrevocably agree that the Licensed Technology shall
be deemed to be complete, accurate, effective and capable of achieving the
Development and Manufacturing of the Compound and the Licensed Product (and the
foregoing representation and warranty shall be satisfied) if, after the
completion of relevant technology transfer, EverInsight (or its contractor) is
able to produce the Compound or the Licensed Products (as the case may be) in a
manner that (1) complies with the specifications contained in (i) the technical
documents VistaGen provided to EverInsight for evaluation and (ii) IND(s)
submitted to the applicable Regulatory Authority(ies) and (2) does not infringe
or misappropriate any intellectual property of any Third Party.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-41-

 
 
(d)            
VistaGen has not received any notice from a Third Party that the Development or
Manufacture of the Compound or any Licensed Product conducted by or on behalf of
VistaGen prior to the Effective Date has infringed any Patents of any Third
Party or infringed or misappropriated any other intellectual property of any
Third Party. Based on VistaGen’s understanding as of the Effective Date of the
Compound and the Licensed Product and their intended use as disclosed to
EverInsight as of the Effective Date, the Development, Manufacture, use or sale
of any Compound or any Licensed Product pursuant to this Agreement does not and
will not, to the knowledge of VistaGen, (y) infringe any Patents of any Third
Party or (z) infringe or misappropriate any other intellectual property of any
Third Party.
 
(e)            
To the knowledge of VistaGen, the use of Licensed Trademark in connection with
Commercialization of the Licensed Product will not violate the rights of any
Third Party. No claim or action has been brought or, to VistaGen’s knowledge,
threatened in writing, by any Governmental Authority or Third Party (i) that any
Licensed Trademark violates the rights of a Third Party or (ii) currently
challenging the enforceability or validity of any Licensed Trademark;
 
(f)            
VistaGen has not as of the Effective Date granted any right to any Third Party
under the Licensed Technology or Licensed Trademark that would conflict with the
rights granted to EverInsight hereunder;
 
(g)            
VistaGen has no knowledge as of the Effective Date of any Third Party that is
infringing or misappropriating any of the Licensed Technology or Licensed
Trademark;
 
(h)            
no claim or action has been brought or, to VistaGen’s knowledge, threatened in
writing by any Third Party involving any Compound, Licensed Product and/or
Licensed Technology, including any claim or action alleging that the issued
patents in the Licensed Patent Rights are invalid or unenforceable, and any
interference, opposition, cancellation or other protest proceeding involving any
Licensed Patents anywhere in the world;
 
(i)            
to VistaGen’s knowledge, as of the Effective Date, there is no Know-How owned or
controlled by VistaGen that is necessary for the Development of the Compound
that is not within the Licensed Know-How; and
 
(j)            
to VistaGen’s knowledge, (x) all development works for the Compound and Licensed
Product, including clinical trials, conducted by VistaGen or its Affiliates
(including their contractors) prior to the Effective Date have been in
compliance in all material respects with all Applicable Laws, and (y) no data or
other information generated or otherwise received from such clinical trials
conducted up to the Effective Date has, or is reasonably expected to have, any
materially negative impact on the Exploitation of any Licensed Product in the
Territory.
 
(k)            
To the knowledge of VistaGen, VistaGen has obtained all necessary government
approvals required for the grant of the license and the transfer of the Licensed
Know-How to EverInsight, including such approvals required by applicable
technology export control laws, and VistaGen will do and execute or procure to
be done and executed all such further acts, things, agreements and other
documents as may be necessary to give effect to the terms of this Agreement,
including to comply with the applicable technology import and export laws and
regulations in the United States and the Territory;
 
(l)            
Except for the Pherin License, there is no agreement between VistaGen or its
Affiliates and any Third Party pursuant to which VistaGen or its Affiliates have
obtained any right or license to the Compound, Licensed Product or Licensed
Technology. VistaGen has provided EverInsight with a copy of the Pherin License
that is complete with regard to the relevant provisions of this Agreement. The
Pherin License is in full force and effect. No notice of default or termination
has been received or given under the Pherin License. There is no act or omission
by VistaGen that would provide a right to terminate the Pherin License;
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-42-

 
 
(m)            
During the Term of this Agreement, VistaGen shall maintain [*****] each
In-License Agreement in full force and effect and shall not terminate, amend,
waive or otherwise modify (or consent to any of the foregoing) its rights under
[*****] any In-License Agreement in any manner that materially diminishes the
rights or licenses granted to EverInsight hereunder, without EverInsight’s
express written consent, which shall not be unreasonably withheld, conditioned
or delayed, and VistaGen shall provide EverInsight with a copy of all
modifications to or amendments thereto, regardless of whether EverInsight’s
consent was required with respect thereto. In the event of any notice of breach
of [*****] any In-License Agreement by VistaGen, VistaGen shall immediately
notify EverInsight in writing, and if VistaGen fails to cure such breach in a
timely manner, EverInsight shall have the right, but not the obligation, to cure
such breach and to seek reimbursement of or offset any reasonable amount
incurred or paid by EverInsight in connection with the cure against amount
payable to VistaGen hereunder. In the event of any notice of breach of [*****]
any In-License Agreement by the applicable Third Party in a manner that will or
is likely to materially affect EverInsight’s rights or obligations under this
Agreement, VistaGen shall immediately notify EverInsight in writing and take
such actions as reasonably requested by EverInsight to enforce the [*****]
In-License Agreement; and
 
(n)            
All information provided by VistaGen to EverInsight for due diligence purposes
in relation to this Agreement is complete and accurate in all material respects.
Without limiting the foregoing, VistaGen has disclosed or made available to
EverInsight for review all material non-clinical and clinical data for the
Compound and Licensed Product, and all other material information (including
relevant correspondence with the FDA and other Regulatory Authorities) relating
to the Compound and Licensed Product, in each case that would be material for
EverInsight to assess the safety and efficacy of the Compound and Licensed
Product.
 
12.4            
Representations and Warranties by EverInsight. EverInsight represents and
warrants to VistaGen as of the Effective Date that:
 
(a)            
EverInsight has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in EverInsight Technology in a manner
that is inconsistent with the exclusive license granted to VistaGen under
Section 2.2 (License to VistaGen);
 
(b)            
EverInsight has not as of the Effective Date, and will not during the Term,
grant any right to any Third Party under the EverInsight Technology that would
conflict with the rights granted to VistaGen hereunder;
 
(c)            
EverInsight has no knowledge as of the Effective Date of any Third Party that is
infringing or misappropriating any of the EverInsight Technology;
 
(d)            
no claim or action has been brought or, to EverInsight’s knowledge, threatened
in writing by any Third Party alleging that the EverInsight Patents are invalid
or unenforceable, and no EverInsight Patent is the subject of any interference,
opposition, cancellation or other protest proceeding; and
 
(e)            
as of the Effective Date, EverInsight reasonably believes it has or will have
the capability and sufficient access to the financial resources necessary to
perform its obligations under this Agreement, including without limitation, its
obligations to (i) use Commercially Reasonable Efforts to Develop, Exploit,
Commercialize and obtain Regulatory Approval for the Compounds and each Licensed
Product in the Licensed Field in the Territory and (ii) make the required
payments to VistaGen hereunder.
 
12.5            
No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO PARTY
MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-43-

 
 
ARTICLE 13 INDEMNIFICATION; LIABILITY
 
13.1            
Indemnification by VistaGen. VistaGen shall indemnify, defend and hold
EverInsight, its Affiliates, and their respective officers, directors, agents
and employees (“EverInsight Indemnitees”) harmless from and against any Claims
against them to the extent arising or resulting from:
 
(a)            
the material breach by VistaGen of this Agreement;
 
(b)            
the gross negligence or willful misconduct on the part of VistaGen or its
Affiliates or its or their respective officers, directors, agents or employees
in performing its obligations under this Agreement; or
 
(c)            
the Exploitation by VistaGen or any of its Affiliates or its or their
sublicensees or its or their distributors or contractors of the Compound or the
Licensed Product outside the Territory; or
 
(d)            
any Third Party Infringement Claim that VistaGen is responsible for defending
pursuant to Section 9.5;
 
except, in each case (a), (b) and (c) above, for those Claims for which
EverInsight has an obligation to indemnify VistaGen pursuant to Section 13.2
(Indemnification by EverInsight) hereof or, to the extent such Claims result
from the material breach by EverInsight of any covenant, representation,
warranty or other agreement made by EverInsight in this Agreement or the
negligence or willful misconduct of any EverInsight Indemnitee. Notwithstanding
the above, VistaGen will have no obligation to defend or indemnify EverInsight
or its Affiliates for any claim brought by a shareholder or a class of
shareholders of EverInsight or its Affiliates including, but not limited to,
securities fraud claims, shareholder direct claims, and shareholder derivative
claims, except to the extent resulting from the gross negligence or willful
misconduct on the part of VistaGen or any Affiliate.
 
13.2            
Indemnification by EverInsight. EverInsight shall indemnify, defend and hold
VistaGen, its Affiliates, and their respective officers, directors, agents and
employees (“VistaGen Indemnities”) harmless from and against any Claims arising
under or related to this Agreement against them to the extent arising or
resulting from:
 
(a)            
the material breach by EverInsight of this Agreement;
 
(b)            
the gross negligence or willful misconduct on the part of EverInsight or its
Affiliates or its or their respective officers, directors, agents or employees
in performing its obligations under this Agreement; or
 
(c)            
the Exploitation by EverInsight or any of its Affiliates or its or their
Sublicensees or its or their distributors or contractors of the Compound or the
Licensed Product in the Territory;
 
except, in each case (a), (b) and (c) above, those Claims for which VistaGen has
an obligation to indemnify EverInsight pursuant to Section 13.1 (Indemnification
by VistaGen) hereof or, to the extent such Claims result from the material
breach by VistaGen of any covenant, representation (other than the
representation set forth in Section 12.3(d), warranty or other agreement made by
VistaGen in this Agreement or the negligence or willful misconduct of any
VistaGen Indemnitee. Notwithstanding the above, EverInsight will have no
obligation to defend or indemnify VistaGen or its Affiliates for any claim
brought by a shareholder or a class of shareholders of VistaGen or its
Affiliates including, but not limited to, securities fraud claims, shareholder
direct claims, and shareholder derivative claims, except to the extent resulting
from the gross negligence or willful misconduct on the part of EverInsight or
any Affiliate.
 
13.3            
Indemnification Procedure.
 
(a)            
Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the other Party (the “Indemnifying Party”) a prompt
written notice (an “Indemnification Claim Notice”) of any Claims or discovery of
fact upon which such Indemnified Party intends to base a request for
indemnification under this ARTICLE 13 (Indemnification; Liability) within
[*****] days from written receipt of such Claim or discovery of facts that that
might give rise to such Claim. Each Indemnification Claim Notice must contain a
description of the Claim and the nature and amount of such Claim (to the extent
that the nature and amount of such Claim is known at such time).
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-44-

 
 
(b)            
Control of Defense. The Indemnifying Party shall have the right to assume the
defense of any Claim by giving written notice to the Indemnified Party within
[*****] days after the Indemnifying Party’s receipt of an Indemnification Claim
Notice. The assumption of the defense of a Claim by the Indemnifying Party shall
not be construed as an acknowledgment that the Indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Claim, nor shall it constitute
a waiver by the Indemnifying Party of any defenses it may assert against the
Indemnified Party’s claim for indemnification. Upon assuming the defense of a
Claim, the Indemnifying Party may appoint as lead counsel in the defense of the
Claim any legal counsel selected by the Indemnifying Party; provided that it
obtains the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed). In the event the
Indemnifying Party assumes the defense of a Claim, upon the Indemnifying Party’s
relevant notice the Indemnified Party shall immediately deliver to the
Indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Claim. Should the
Indemnifying Party assume the defense of a Claim, except as provided in Section
13.3(c) (Right to Participate in Defense), the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Claim unless specifically requested and approved in writing by the
Indemnifying Party. In the event that it is ultimately determined that the
Indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Claim, the Indemnified Party shall
reimburse the Indemnifying Party for any and all reasonable and verifiable
out-of-pocket costs and expenses (including attorneys’ fees and costs of suit)
incurred by the Indemnifying Party in accordance with this ARTICLE 13
(Indemnification; Liability) in its defense of the Claim.
 
(c)            
Right to Participate in Defense. Any Indemnified Party shall be entitled to
participate in the defense of such Claim and to employ counsel of its choice for
such purpose; provided, however, that such employment shall be at the
Indemnified Party’s sole cost and expense unless (i) the employment thereof has
been specifically authorized in writing in advance by the Indemnifying Party (in
which case, the defense shall be controlled as provided in Section 13.3(b)
(Control of Defense), with such provisions applying mutatis mutandis; (ii) the
Indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 13.3(b) (Control of Defense) (in which case the
Indemnified Party shall control the defense, with the reasonable out-of-pocket
expense with respect thereto borne by the Indemnifying Party); or (iii) the
interests of the indemnitee and the Indemnifying Party with respect to such
Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under Applicable Laws, ethical rules or equitable
principles (in which case, the Indemnified Party shall control its defense, with
the reasonable out-of-pocket expense with respect thereto borne by the
indemnifying Party).
 
(d)            
Settlement. With respect to any Claims relating solely to the payment of money
damages in connection with a Claim that shall not result in the applicable
indemnitee(s) becoming subject to injunctive or other relief or otherwise
adversely affect the business or interests of the Indemnified Party in any
manner and as to which the Indemnifying Party shall have acknowledged in writing
the obligation to indemnify the applicable indemnitee hereunder, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Claim, on such
terms as the Indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Claims in connection with Claims, where the
Indemnifying Party has assumed the defense of the Claim in accordance with
Section 13.3(b) (Control of Defense), the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Claim; provided, it obtains the prior written consent
of the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed). If the Indemnifying Party does not assume and conduct
the defense of a Claim as provided above, the Indemnified Party may defend
against such Claim; provided, that the Indemnified Party shall not settle any
Claim without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-45-

 
 
(e)            
Cooperation. If the Indemnifying Party chooses to defend or prosecute any Claim,
the Indemnified Party shall and shall cause each indemnitee to, cooperate in the
defense or prosecution thereof and furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested by the
indemnifying Party in connection therewith. Such cooperation shall include
access during normal business hours afforded to the Indemnifying Party to and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Claim and making the Indemnified Party, the
indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder and the Indemnifying Party shall reimburse the Indemnified Party for
all of its, its Affiliates’ and its and their sublicensees’ or their respective
directors’, officers’, employees’ and agents’, as applicable, reasonable and
verifiable out-of-pocket expenses in connection therewith.
 
(f)            
Expenses. Except as provided above, the costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party and its Affiliates
and its and their sublicensees and their respective directors, officers,
employees and agents, as applicable, in connection with any Claim shall be
reimbursed on a Calendar Quarter basis by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.
 
13.4            
Mitigation of Loss. Each Indemnified Party will take and will procure that its
Affiliates take all such reasonable steps and actions as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this ARTICLE 13
(Indemnification; Liability). Nothing in this Agreement shall or shall be deemed
to relieve any Party of any common law or other duty to mitigate any losses
incurred by it.
 
13.5            
Special, Indirect and Other Losses. EXCEPT IN THE EVENT OF A BREACH OF SECTION
2.7 (NON-DIVERSION), SECTION 2.8 (NON-COMPETE) OR ARTICLE 10 (CONFIDENTIALITY;
PUBLICATION), NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH
THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this
Section 13.5 shall not be construed to limit either Party’s indemnification
obligations under Section 13.1 (Indemnification by VistaGen) or Section 13.2
(Indemnification by EverInsight), as applicable.
 
13.6            
Insurance. Each Party, at its own expense, shall maintain product liability and
other appropriate insurance in an amount consistent with sound business practice
and reasonable in light of its obligations under this Agreement during the Term.
Each Party shall provide a certificate of insurance evidencing such coverage to
the other Party upon request.
 
ARTICLE 14 GENERAL PROVISIONS
 
14.1            
Governing Law. This Agreement shall be governed by and construed in accordance
with the law of Hong Kong without reference to its conflicts of laws principles.
 
14.2            
Assignment.
 
(a)            
Except as expressly provided hereunder, neither this Agreement nor any rights or
obligations hereunder may be assigned or otherwise transferred by either Party
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld); provided that either Party may assign or otherwise
transfer this Agreement and its rights and obligations hereunder without the
other Party’s consent: (a) in connection with the transfer or sale of all or
substantially all of the business or assets of such Party to which this
Agreement relates to a Third Party, whether by merger, consolidation, divesture,
restructure, sale of stock, sale of assets or otherwise; provided that in the
event of any such transaction (whether this Agreement is actually assigned or is
assumed by the acquiring party by operation of law (e.g., in the context of a
reverse triangular merger)), intellectual property rights of the acquiring party
to such transaction (if other than one of the Parties to this Agreement) and its
Affiliates existing prior to the transaction shall not be included in the
technology licensed hereunder; or (b) to an Affiliate, provided that the
assigning Party shall remain liable and responsible to the non-assigning Party
hereto for the performance and observance of all such duties and obligations by
such Affiliate; and provided, further, that in any such case the assigning Party
shall provide written notice to the other Party within five (5) calendar days
after such assignment or transfer. The rights and obligations of the Parties
under this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties, and the name of a Party
appearing herein will be deemed to include the name of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
section. Any assignment not in accordance with this Section 14.2 (Assignment)
shall be null and void.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-46-

 
 
(b)            
The rights to Information, materials and intellectual property, shall, in each
of cases (1) and (2) below, be automatically excluded from the rights licensed
or granted to the other Party under this Agreement:
 
(1)            
Rights to Information, materials and intellectual property controlled by a Third
Party permitted assignee of a Party that immediately prior to such assignment
(other than as a result of a license or other grant of rights, covenant or
assignment by such Party or its Affiliates to, or for the benefit of, such Third
Party); or
 
(2)            
Rights to Information, materials and intellectual property controlled by an
Affiliate of a Party that becomes an Affiliate through any Change of Control of
such Party that was Controlled by such Affiliate (and not such Party)
immediately prior to such Change of Control (other than as a result of a license
or other grant of rights, covenant or assignment by such Party or its other
Affiliates to, or for the benefit of, such Affiliate).
 
14.3            
Entire Agreement; Modification. This Agreement is both a final expression of the
Parties’ agreement and a complete and exclusive statement with respect to all of
its terms. This Agreement supersedes all prior and contemporaneous agreements
and communications, whether oral, written or otherwise, concerning any and all
matters contained herein. No amendment, modification, release or discharge shall
be binding on the Parties unless in writing and duly executed by authorized
representatives of each of VistaGen and EverInsight; provided that, pursuant to
the definition of “Licensed Trademarks” herein, VistaGen may designate in a
writing to EverInsight from time to time such other Trademarks, names and logos
as VistaGen may reasonably determine. In the event of any inconsistencies
between this Agreement and any schedules or other attachments hereto, the terms
of this Agreement shall control.
 
14.4            
Relationship among the Parties. The Parties’ relationship with one another, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative of the
other Party. Neither Party can assume or create any obligation, representation,
warranty or guarantee, express or implied, on behalf of the other Party for any
purpose whatsoever. All persons employed by a Party shall be employees of such
Party and not of the other Party and all costs and obligations incurred by
reason of any such employment shall be for the account and expense of such first
Party.
 
14.5            
Non-Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party. The rights and
remedies provided herein are cumulative and do not exclude any other right or
remedy provided by Applicable Law or otherwise available except as expressly set
forth herein.
 
14.6            
Force Majeure. Neither Party shall be held liable or responsible to the other
Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments unless the force majeure event affects the
payment process itself, such as bank closure or government closure that affects
the review and approval of the payment) when such failure or delay is caused by
or results from events beyond the reasonable control of the non- performing
Party, including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist acts, insurrections, riots, civil commotion, strikes, lockouts or
other labor disturbances (whether involving the workforce of the non-performing
Party or of any other Person), acts of God or acts, omissions or delays in
acting by any governmental authority (including expropriation, seizure of works,
requisition, nationalization, exercise of march-in rights or compulsory
licensing, except to the extent such delay results from the breach by the
non-performing Party or any of its Affiliates of any term or condition of this
Agreement) and any material change in the Applicable Laws of a Regulatory
Authority that results in a development, clinical or regulatory delay [*****].
The non-performing Party shall notify the other Party of such force majeure
within thirty (30) days after such occurrence by giving written notice to the
other Party stating the nature of the event, its anticipated duration and any
action being taken to avoid or minimize its effect. The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use Commercially Reasonable Efforts
to remedy its inability to perform.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-47-

 
 
14.7            
Export Control. This Agreement is made subject to any restrictions concerning
the export of products or technical information from the United States or other
countries that may be imposed on the Parties from time to time. Each Party
agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Laws. VistaGen hereby
undertakes to use Commercially Reasonable Efforts to obtain necessary licenses
(if required) for exporting the Compound, the Licensed Product and the Licensed
Technology from the United States or other countries.
 
14.8            
Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any present or future law and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby: (a) such provision shall be fully severable; (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties. To the fullest extent permitted by Applicable Laws, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid or unenforceable in any respect.
 
14.9            
Notices. Any notice to be given under this Agreement must be in writing and
delivered either (a) in person or (b) by overnight courier, to the Party to be
notified at its address(es) given below for convenience, or at any address such
Party may designate by prior written notice to the other. Notice shall be deemed
sufficiently given for all purposes upon the date of actual receipt.
 
If to VistaGen:
 
VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, CA 94080
United States of America
 
Attention: CEO
 
with a mandatory copy (which shall not constitute notice) to:
 
Reid Adler, J.D.
Capital Technology Law Group
5335 Wisconsin Ave., N.W., Suite 440
Washington, DC 20015
United States of America
 
If to EverInsight:
 
EverInsight Therapeutics Inc.
Vistra Corporate Services Centre
Wickhams Cay II, Road Town
Tortola, VG1110
British Virgin Islands
ATTN: CEO / General Counsel
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-48-

 
 
with a mandatory copy to (which shall not constitute notice) to:
 
Cooley LLP
3175 Hanover Street
Palo Alto, CA  94304-1130
ATTN:                       
Lila Hope, Ph.D.
 
14.10            
Dispute Resolution.
 
(a)            
Except as provided in Section 3.3(b)(i), (b)(ii), (c) or Excluded Claims as set
forth in subsection 14.10(g) below, if a dispute arises within the JSC with
respect to any decision under the jurisdiction of the JSC that remains
unresolved pursuant to Section 3.3 (JSC Decision-Making) or otherwise between
the Parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (collectively, a “Dispute”), then
either Party shall have the right to refer such Dispute to the Executive
Officers for attempted resolution by good faith negotiations during a period of
forty-five (45) days. Any final decision mutually agreed to in writing by the
Executive Officers shall be conclusive and binding on the Parties.
 
(b)            
The Executive Officers shall negotiate in good faith and use reasonable efforts
to settle any Dispute arising from or related to this Agreement or the breach
thereof within such forty-five (45) day period. Subject to Section 14.10(h)
(Dispute Resolution - subsection (h)), in the event the Executive Officers
cannot fully resolve or settle such Dispute within such period, and a Party
wishes to pursue the matter further, each such Dispute that is not an Excluded
Claim (defined in Section 14.10(g) (Dispute Resolution - subsection (g)) below)
shall be finally resolved by binding arbitration administered by the Hong Kong
International Arbitration Centre (“HKIAC”) in accordance with its arbitration
rules then in effect.
 
(c)            
The arbitration shall be conducted by a panel of three (3) neutral arbitrators
experienced in the pharmaceutical business, none of whom shall be a current or
former employee or director, or a current stockholder, of either Party or any of
their respective Affiliates or any Sublicensee. Within thirty (30) days after
initiation of arbitration, each Party shall select one (1) person to act as
arbitrator and the two (2) Party-selected arbitrators shall select a third
arbitrator within thirty (30) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be appointed by the HKIAC (or its successor entity)
in accordance with the then-current HKIAC arbitration rules, except as modified
in this Agreement. The place of arbitration shall be in Hong Kong, and all
proceedings and communications shall be in English. The procedures for the
taking of evidence shall be governed by the HKIAC. The decision or award
rendered by the arbitrators shall be final, binding, conclusive and
non-appealable, and judgment may be entered upon it in accordance with
Applicable Laws in the Hong Kong or any other court of competent jurisdiction.
 
(d)            
Either Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved. The
arbitrators’ authority to award punitive or any other type of damages not
measured by a Party’s compensatory damages shall be subject to the limitation
set forth in Section 13.5 (Special, Indirect and Other Losses). Each Party shall
bear its own costs and expenses and attorneys’ fees and an equal share of the
arbitrators’ fees and any administrative fees of arbitration.
 
(e)            
Except to the extent necessary to confirm or enforce an award or as may be
required by law, neither Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of the
other Party. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable Hong Kong statute of
limitations.
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-49-

 
 
(f)            
The Parties agree that, in the event of a dispute over the nature or quality of
performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination. The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if an arbitrator
or court determines that such payments are not due.
 
(g)            
As used in this Section, the term “Excluded Claim” means a dispute, controversy
or claim that concerns the construction, scope, validity, enforceability,
inventorship or infringement of a patent, patent application, trademark or
copyright.
 
(h)            
Nothing contained in this Agreement shall deny either Party the right to seek
injunctive or other equitable relief from a court of competent jurisdiction in
the context of a bona fide emergency or prospective irreparable harm, and such
an action may be filed and maintained notwithstanding any ongoing discussions
between the Parties or any ongoing arbitration proceeding. In addition, either
Party may bring an action in any court of competent jurisdiction to resolve
disputes pertaining to the construction, scope, validity, enforceability,
inventorship or infringement of a patent, patent application, trademark or
copyright, and no such claim shall be subject to arbitration pursuant to
subsections (b) and (c) of this Section 14.10 (Dispute Resolution). Both Parties
agree to waive any requirement that the other (i) post a bond or other security
as a condition for obtaining any such relief; or (ii) show irreparable harm,
balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy.
 
14.11            
Performance by Affiliates. Each Party may discharge any obligations and exercise
any rights hereunder through any of its Affiliates. Each Party hereby guarantees
the performance by its Affiliates of such Party’s obligations under this
Agreement and shall cause its Affiliates to comply with the provisions of this
Agreement in connection with such performance. Any breach by a Party’s Affiliate
of any of such Party’s obligations under this Agreement shall be deemed a breach
by such Party, and the other Party may proceed directly against such Party
without any obligation to first proceed against such Party’s Affiliate.
 
14.12            
Headings. The captions to the several Articles, Sections and subsections hereof
are not a part of this Agreement but are merely for convenience to assist in
locating and reading the several Articles and Sections hereof.
 
14.13            
Waiver of Rule of Construction. Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.
 
14.14            
Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to require to be taken on the next occurring Business Day.
 
14.15            
English Language. This Agreement has been prepared in the English language, and
the English language shall control its interpretation. In addition, all notices
required or permitted to be given hereunder, and all written, electronic, oral
or other communications between the Parties regarding this Agreement shall be in
the English language
 
14.16            
No Benefit to Third Parties. Except as provided in ARTICLE 13 (Indemnification;
Liability), the covenants and agreements set forth in this Agreement are for the
sole benefit of the Parties hereto and their successors and permitted assigns
and they shall not be construed as conferring any rights on any other Persons.
 
14.17            
Further Assurances. Each Party shall duly execute and deliver, or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-50-

 
 
14.18            
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the Parties intending to be bound have caused this License
Agreement to be executed by their duly authorized representatives.

 



 EverInsight Therapeutics Inc.      
 
VistaGen Therapeutics, Inc.

 
 
 
By:
/s/ Wei Fu  
By:
/s/ Shawn K. Singh
Name:
Wei Fu 
Name:
Shawn K. Singh, J.D.
Title:
Director of EverInsight Therapeutics Inc. 
Title
Chief Executive Officer


 
 

 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-51-

 
 LIST OF EXHIBITS
 
Exhibit A:           

Licensed Patents Existing as of the Effective Date
 
Exhibit B:         

Licensed Trademarks
 
Exhibit C:         

PH94B Chemical Structure
 
Exhibit D:           

Initial Development Plan
 
 

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-52-

 
 
Exhibit A: Licensed Patents in the Territory as of the Effective Date
 
 
[*****]
 
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-53-

 
 
Exhibit B: Licensed Trademarks as of the Effective Date
 
 
VISTAGEN®, United States Registration # 2787886 and international counterparts
in the Territory to be obtained in due course
 
 
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-54-

 
 
 
Exhibit C: PH94B Chemical Structure
 
 
 
(3b)-androsta-4,16-dien-3-ol
     
[ex10-2000000.jpg]


 

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-55-

 
 
Exhibit D
Initial Development Plan for Acute Treatment of SAD in the Territory
 
[*****]
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE VISTAGEN THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
VISTAGEN THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.
 
 
-56-
